


Exhibit 10.27


[***] DENOTES CONFIDENTIAL MATERIAL THAT WAS OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT






DURANGO PUBLISHER LICENSE AGREEMENT
    
This Durango Publisher License Agreement (the “Agreement”) is entered into and
effective as of June 29, 2012 (the “Effective Date”) by and between Microsoft
Licensing, GP, a Nevada general partnership (“Microsoft”), Microsoft
Corporation, a Washington Corporation, and Electronic Arts Inc., a Delaware
corporation and EA International (Studio & Publishing) Ltd., a Bermuda
corporation (together referred to as “EA”).


RECITALS
A.Microsoft and its affiliated companies develop and license a computer game
system known as the Xbox 360. Microsoft is currently developing its successor to
the Xbox 360 (“Durango”), which is a next-generation entertainment system,
currently known as Durango consisting of a base hardware unit, a Kinect sensor
and an associated proprietary online service known as Xbox LIVE.
B.    EA is a game developer and publisher of software products on the Xbox 360
and other entertainment platforms. EA intends to develop and/or publish software
products for the Durango on the terms and conditions set forth herein.
C.    EA and Microsoft desire to enter into [***] this Agreement, to support the
Durango Launch [***].
D.    Microsoft is a partnership considered a tax resident of the United States,
and whose owner is considered for United States federal income tax purposes a
United States corporation and a tax resident of the United States.
Accordingly, for and in consideration of the mutual covenants and conditions
contained herein, and for other good and valuable consideration, receipt of
which each party hereby acknowledges, Microsoft and EA agree as follows:
1.Exhibits
The following exhibits address important business and program terms and are
hereby incorporated into this Agreement.
Exhibit 1:
Form of Annual Title Map
Exhibit 2:
Payments
Exhibit 3:
Authorized Affiliates
Exhibit 4:
Publisher Enrollment Form
Exhibit 5:
Exhibit 6:
Exhibit 7:


Non-Disclosure Agreement
[***]
User Activity Data; Technical Cooperation; and Additional Xbox LIVE Terms



2.    Scope and Relationship Among Agreements
This Agreement is intended by the parties to set forth their entire agreement
with respect to the publishing of products by EA for Durango. EA will continue
to publish Xbox 360 products pursuant to the terms of the Xbox 2 Publisher
License Agreement between the parties dated May 15, 2005 and the Xbox LIVE
Amendment between the parties executed on or about May 7, 2004, each as amended,
and as supplemented under Section 10.3 below. Upon Durango Launch, the Xbox 2

1    MICROSOFT AND ELECTRONIC ARTS CONFIDENTIAL

--------------------------------------------------------------------------------




PLA will continue to govern the publication of Xbox 360 FPUs and the Xbox LIVE
Amendment will terminate, and with the exception of Xbox 360 FPUs, the terms of
this Agreement will govern the publication of all Xbox 360 products by EA.
3.    Definitions
As further described in this Agreement and the Durango Publisher Guide (defined
below), the following terms have the following respective meanings:
3.1    “Asian Sales Territory” means the territory for sales distribution
comprising Taiwan, Hong Kong, Singapore and Korea and any other countries that
are listed by Microsoft from time to time as set forth in the Durango Publisher
Guide. The Asian Sales Territory does not include Japan.
3.2    “Authorized Replicator” means a software replicator certified and
approved by Microsoft for replication of FPUs that run on Durango.
3.3    “Branding Specifications” means the specifications as provided by
Microsoft from time to time for using the Licensed Trademarks as set forth in
the Durango Publisher Guide.
3.4    “BTS” (“Break the Seal”) means a Microsoft designed sticker that will be
issued to the Authorized Replicator for placement on the Packaging Materials as
specified in the Durango Publisher Guide.
3.5    “Certification” means the approval process at which Microsoft approves or
disapproves of a Software Title and Digital Content for manufacture and
distribution. Certification is further defined in this Agreement and the Durango
Publisher Guide. [***].
3.6    “Certification Requirements” means the requirements necessary to ensure
proper functioning of the Software Title and/or Digital Content on Durango and
Xbox LIVE, as further described herein. Certification Requirements include
Technical Certification Requirements (TCRs) and functional test cases.  The
Certification Requirements will be set forth in the Durango Publisher Guide and
Durango XDK and will be enforced during Certification. [***].
3.7    “Commercial Release” or “Commercially Released” means the first FPU
availability at retail or the first, unrestricted availability of a Software
Title and/or Digital Content to End Users that is not designated as a Demo
Version or trial service.
3.8    “Companion Application” means a software application that runs on a
non-console device that includes content that is a subset of and/or
complementary to the primary experience that is designed to be used with and/or
attract consumers to the Software Title or Digital Content. An example of a
companion application experience is 343 Industries’ “Halo Atlas Companion
Application.”
3.9    [***].
3.10    “Concept” means a detailed description of EA’s proposed Software Title
and/or Digital Content in each case including such information as reasonably
requested by Microsoft.
3.11    “Demo Version” means a small portion of an applicable Software Title or
timed availability of full Software Title that is provided to End Users at no or
minimal cost to advertise or promote a Software Title.
3.12    “DFU” (Digital Finished Unit) means a digital equivalent of a
Commercially Released FPU (defined below). This copy of a Software Title is in
object code form that has passed Certification, is approved by Microsoft for
release, and for which a Game License is issued.

2                MICROSOFT CONFIDENTIAL

--------------------------------------------------------------------------------




3.13    “Digital Content” means any content, feature or service that is
published by EA and distributed electronically by Microsoft pursuant to this
Agreement. Digital Content includes, DFUs, Online Game Features, Title Updates,
Demo Versions, digitally distributed games such as Xbox LIVE Arcade games,
trailers, “themes,” “gamer pictures” or any other category of digital content or
online service approved by Microsoft from time to time. Any other approved
Digital Content is further described in the Durango Publisher Guide.
3.14    “Durango Launch” means the first availability of the Durango hardware at
retail in the relevant Sales Territory, on a country by country basis.
3.15    “Durango Publisher Guide” is defined in Section 6.1 below.
3.16    “End User” or “Xbox LIVE User” means any authorized individual or entity
that accesses and uses Xbox LIVE, whether a Subscriber or Multiplayer
Subscriber, a guest of a Subscriber or Multiplayer Subscriber via a user account
established by a Subscriber or Multiplayer Subscriber.
3.17    “European Sales Territory” means the territory for sales distribution
comprising the United Kingdom, France, Germany, Spain, Italy, Netherlands,
Belgium, Sweden, Denmark, Norway, Finland, Austria, Switzerland, Ireland,
Portugal, Greece, Australia, New Zealand, India, South Africa, Russia, Poland,
Hungary, the Czech Republic, Slovakia, the United Arab Emirates, and any other
countries that are included by Microsoft from time to time as set forth in the
Durango Publisher Guide.
3.18    “Expansion Pack” means an FPU or DFU that is an add-on, mission pack,
game expansion, incremental content, and/or other addition to a Software Title
that (i) would not be generally considered in the console game industry to be a
next full version release (e.g., a version 1.0 to 1.5); (ii) requires another
full version video game in order to operate, (iii) is derived from the content,
story, characters or other intellectual property of the full version video game
required to play it, and (iv) has a Wholesale Price that is equal to or below
the Threshold Price listed for the royalty tiers applicable to Expansion Packs
in Exhibit 2 attached hereto.
3.19     “FPU” (Finished Product Unit) means a copy of a Software Title in
object code form that has passed Certification, has been affixed to a game
media, approved by Microsoft for release and manufacturing, and issued a Game
License. Once the Packaging Materials have been added, and the BTS has been
assigned or affixed to the FPU or its packaging, the FPU also includes its
accompanying BTS and Packaging Materials.
3.20    “Game License” means security access technology, such as an
authentication key or 5x5 code that allows an End User to access a Software
Title or Digital Content.
3.21    [***].
3.22    “Japan Sales Territory” means the country of Japan.
3.23    “Licensed Trademarks” means the Microsoft trademarks identified in the
Durango Publisher Guide.
3.24    “Marketing Guidelines” means requirements in the following categories
set forth in the Durango Publisher Guide which form the basis for Microsoft’s
review and approval of EA’s Marketing Materials and any Media Plan: (i)
conformance to the Branding Specifications; (ii) inclusion of any language
pertaining to intellectual property rights of Microsoft or its third party
suppliers; (iii) inclusion of any information relating to the use or maintenance
of Durango; (iv) with respect to any language relating specifically to Durango,
compliance of such language with the overall Durango marketing message,
direction and plan; (v) adherence to the requirements of any applicable ratings
board per Section 5.10; and (vi) the inclusion of any other information required
by law.

3                MICROSOFT CONFIDENTIAL

--------------------------------------------------------------------------------




3.25    “Marketing Materials” collectively means the Packaging Materials and all
press releases, marketing, advertising or promotional materials related to the
Software Title and Digital Content, including web advertising and EA’s web pages
to the extent they refer to the Software Title(s) and Digital Content, that will
be used and distributed by EA in the marketing of the Software Title(s) and
Digital Content.
3.26    “Marketing Titles” means [***].


3.27    “Marketplace Policy” means the document that governs the business of
Xbox LIVE Marketplace, including, pricing, tokens, Gamerscore, and achievements.


3.28    [***].


3.29    [***].
3.30    “North American Sales Territory” means the territory comprising the
United States, Canada, Mexico, Colombia, Chile, Brazil and any other countries
that may be included by Microsoft from time to time as set forth in the Durango
Publisher Guide.
3.31    “Online Game Features” means content, features and/or services related
to consuming a specific Software Title that are made available to End Users via
Xbox LIVE, whether included in the Software Title’s FPU and/or DFU or otherwise
distributed via Xbox LIVE. For example, Online Game Features includes map packs,
levels and multiplayer functionality.
3.32    [***].
3.33    “Packaging Materials” means art and mechanical formats for a Software
Title including the retail packaging, end user instruction manual, warranties,
end user warnings, FPU media label, and any promotional inserts and other
materials that are to be included in the retail packaging.
3.34    [***].
3.35    “Partner Titles” shall mean [***].
3.36    “PDLC” means downloadable additional content that is offered to an End
User for a fee, such as a game add-on, available from Xbox LIVE Marketplace that
is for use with or in a Software Title or Digital Content.
3.37    [***].
3.38    “Sales Territory” means the Asian Sales Territory, European Sales
Territory, Japan Sales Territory, and/or North American Sales Territory.
3.39    “Software Title” means each single software product as described in the
applicable Annual Title Map or Quarterly Update (each as defined in Section 5.3)
or Concept, including any Title Updates thereto (if and to the extent approved
by Microsoft) and all Digital Content and Expansion Packs for such Software
Title that EA proposes to publish for use on Durango. If Microsoft approves one
or more additional Concept(s) for other single software product(s) proposed by
EA to run on Durango, then this Agreement, and the term “Software Title” will be
broadened automatically to cover the respective new software product(s) as
additional Software Titles under this Agreement.
3.40    “Sub-Publisher” means an entity that has a valid Durango publisher
license agreement with Microsoft or a Microsoft affiliate, and with whom EA has
entered into a written agreement to allow such entity to publish a Software
Title in specific territories.

4                MICROSOFT CONFIDENTIAL

--------------------------------------------------------------------------------




3.41    “Subscriber” means an End User that establishes an account to Xbox LIVE.
3.42    “Suggested Retail Price” means the highest per unit price that EA or its
agent recommends the FPU be made commercially available to end-users in a
particular Sales Territory. If the Suggested Retail Price of a particular
Software Title varies among the countries in a single Sales Territory, then the
highest Suggested Retail Price established for any of the countries will be used
to determine the royalty fees for the entire Sales Territory.
3.43    “Technical Certification Requirements" shall mean [***] requirements
regarding the proper operation of the Software Titles in conjunction with the
Durango and Xbox LIVE. The Technical Certification Requirements will be set
forth in the Durango Publisher Guide and enforced during Certification [***].
Microsoft reserves the right to add additional requirements to the Technical
Certification Requirements in accordance with Section 6 below.
3.44    “Threshold Price” means the Wholesale Price (WSP) in the case of the
North American, European, and Asian Sales Territories, or Suggested Retail Price
(SRP) in the Japan Sales Territory at which Publisher intends to sell the
Software Title. If the Software Title is bundled with any other product or
service that is not another Software Title, the Threshold Price will be the
applicable WSP or SRP for the entire bundle.
3.45    “User Generated Content” means any content that originates from End
Users in any format, including graphics, text or voice content that is published
through or as part of the Digital Content.
3.46    “Wholesale Price” or “WSP” means the highest per unit price that EA
intends to charge retailers and/or distributors in bona fide third party
transactions for the right to distribute and resell a FPU of a Software Title
within a Sales Territory, it being agreed that (i) any transactions involving
affiliates of EA (entities controlling, controlled by or under common control
of, EA) are not to be considered in determining the Wholesale Price; (ii) if EA
enters into an agreement with a third party (such as a Sub-Publisher) providing
the third party with the exclusive right to distribute the Software Title in a
Sales Territory, the Wholesale Price is governed by the price charged by the
third party to a retailer and/or distributor for an FPU of a Software Title
rather than the terms of the exclusive distribution agreement between EA and
such third party; and (iii) if the Wholesale Price for a FPU varies among
countries in a single Sales Territory, the Wholesale Price in the U.S. will be
used to determine the royalty fees for the entire North American Sales
Territory, the highest Wholesale Price in [***] will be used to determine the
royalty fees for the entire European Sales Territory, and the highest Wholesale
Price used in the Asian Sales Territory will be used to determine the royalty
fees for the entire Asian Sales Territory. Wholesale Price for Digital Content
is the price set by EA for such content and is further described in Exhibit 2.
3.47    “Xbox LIVE” means the proprietary online service offered by Microsoft to
End Users.
3.48    Other Terms. All other capitalized terms have the definitions set forth
with the first use of such term as described in this Agreement.
4.    Durango Development Kit License / Loaned Equipment
4.1    Durango Development Kit License. Durango XDK Development Kits are
licensed to EA under the terms of the development kit license(s) between EA and
Microsoft for the relevant territory (each an “XDK License”). [***]. For the
avoidance of doubt, the parties acknowledge and agree that Microsoft retains
title and ownership of the Durango XDKs and the XDK will be licensed to EA
during the Term.
4.2    Loaned Equipment. Microsoft may from time-to-time agree to loan EA
certain Microsoft assets in connection with EA’s marketing and promotional
activities for the Software Titles. Such loaned assets may include Durango
kiosks, Durango hardware and accessories (the “Loaned Equipment”). With respect
to all Loaned Equipment provided to EA hereunder, EA agrees that: (i) EA shall
not provide the Loaned Equipment to any third party unless such third party is
approved by Microsoft in advance (“Approved Third Party”) and, if so approved,
EA shall be responsible for ensuring that the Approved Third Party complies with
the terms of this Section 4.2; (ii) EA shall assume all responsibility for
theft, damage, loss or injuries to people or property that occur while such
Loaned Equipment is in EA’s and/or an Approved Third

5                MICROSOFT CONFIDENTIAL

--------------------------------------------------------------------------------




Party’s possession, control or use; (iii) the Loaned Equipment shall only be
used in a location approved by Microsoft; (iv) EA’s insurance policy set forth
in Section 24 of the Agreement shall cover all  theft, damage, loss or injuries
to people or property in connection with EA’s or an Approved Third Party’s use
or possession of the Loaned Equipment; (v) EA (and any Approved Third Party)
shall only use power supplies, power cords, cables, and other parts and
accessories provided by Microsoft in connection with the Loaned Equipment; and
(vi) EA shall, at its expense, return the Loaned Equipment to Microsoft by the
date requested by Microsoft and in accordance with any shipping instructions
provided by Microsoft. For the avoidance of doubt, the parties acknowledge and
agree that Microsoft retains title and ownership of the Loaned Equipment.
5.    Approval Process
5.1    Both Microsoft and EA acknowledge the importance of the games produced
for a next-generation entertainment system. Microsoft will cooperate and use
good faith efforts to assist EA’s implementation of Durango capabilities in EA’s
games. EA will use good faith efforts to capitalize on the capacity of the
Durango in its games.
5.2    Standard Approval Process. The standard approval process for a Software
Title will include, at minimum, the following phases: Concept submission,
Pre-Certification (optional), Certification, and Marketing Materials approval.
Unless EA elects the EU Approval Option for a European FPU (described below) or
as otherwise expressly stated herein, EA is required to comply at all phases.
Each phase is summarized below and will be fully described in the Durango
Publisher Guide.
5.3    Annual Title Map; [***]. [***].
5.4    Concept. EA acknowledges that Microsoft generally requires the submission
and approval of a Concept submission from third party publishers for Software
Titles proposed to be published on Durango. EA will utilize the Concept
submission process as described in the Durango Publisher Guide. [***] EA shall
deliver to Microsoft a completed Concept submission form (in the form provided
by Microsoft to EA) that describes the Software Title. Following evaluation of
EA’s Concept submission, Microsoft will notify EA of whether the Concept is
approved or rejected. If approved, the Concept submission form, in the form
submitted and approved by Microsoft, is incorporated herein by reference and
adherence to its terms is a requirement for Certification.
5.5    Pre-Certification. For each Software Title, EA may, at EA’s option,
deliver to Microsoft a feature-complete version of the Software Title and such
other content as may be required under the Durango Publisher Guide. Upon receipt
thereof, Microsoft shall conduct technical screen and/or other testing of the
Software Title consistent with the Durango Publisher Guide and will subsequently
provide EA with advisory feedback regarding such testing.
5.6    Certification. EA shall deliver to Microsoft the proposed final release
version of the applicable Software Title that is complete, ready for access via
Xbox LIVE, release, manufacture, and commercial distribution. Such version must
include the final content rating certification required by Section 5.10, and
satisfies the Replication Requirements. Microsoft shall conduct compliance,
compatibility, functional and other testing to determine the Software Title’s
compliance with the Certification Requirements (“Certification Testing”) and
shall subsequently provide Publisher with the results of such testing, including
any required fixes required prior to achieving Certification in accordance with
the process outlined in Section 5.6.1 below. Release from Certification for a
Software Title is based on (1) passing the Certification Testing; (2)
conformance with the approved Concept and any required submission materials as
stated in the Durango Publisher Guide; (3) Packaging Materials approval; and (4)
continuing and ongoing compliance with all Certification Requirements and other
Required Categories as set forth in the Durango Publisher Guide and this
Agreement, except otherwise provided herein. EA and Microsoft acknowledge that
[***].
5.6.1    Pre-Certification and Certification Appointments. Microsoft will make
"appointments" for Pre- Certification and Certification testing of each Software
Title provided that: (i) EA and Microsoft will mutually schedule the
Pre-Certification appointment approximately [***] weeks in advance of EA's
intended Commercial Release of the Software Title, and the Certification
appointment approximately [***] weeks in advance of EA's intended Commercial
Release of the

6                MICROSOFT CONFIDENTIAL

--------------------------------------------------------------------------------




Software Title; and (ii) EA delivers to Microsoft all materials required to
perform Pre-Certification or Certification testing, as applicable, as provided
in Sections 5.5 and 5.6 above, respectively, on or before such appointment date.
In the event that EA fails to provide required materials prior to its
appointment, Microsoft will schedule the applicable Software Title into the
first available appointment slot [***].
5.6.2    [***].
5.7    Marketing Materials; Approval. EA shall submit to Microsoft all Marketing
Materials that incorporate Licensed Trademarks and shall not distribute such
Marketing Materials (as a component of the Software Title, FPU, DFU or
otherwise) unless and until Microsoft has approved them in writing. Prior to use
or publication of any Marketing Materials, EA agrees to incorporate all changes
relating to use of the Licensed Trademarks that Microsoft may request in order
to bring such Marketing Materials into compliance with the Marketing Guidelines.
Additionally, where press releases or announcements otherwise mention Durango
versions of Software Titles, Durango or Xbox LIVE, EA will make reasonable
efforts to provide Microsoft with notice of such materials and their contents
prior to release.
5.7.1    Notwithstanding anything to the contrary in this Agreement or the
Durango Publisher Guide, samples of Marketing Materials approved by Microsoft
that are subsequently manufactured or redistributed without change by or on
behalf of EA are not required to be resubmitted to Microsoft for approval (i)
prior to publication or (ii) prior to assembling the materials with FPUs and
distributing the finished goods. Once approved by Microsoft, Marketing
Materials, or particular elements thereof, may be reused and republished in
related Marketing Materials without the need for additional review or approval
by Microsoft, provided that the other elements of such related Marketing
Materials shall be subject to Microsoft's approval as provided in Section 5.7.2.
By way of example only, elements of the approved packaging for a Software Title
may be incorporated into advertisements or point-of-purchase ("POP") displays
without requiring additional review or approval by Microsoft of the elements
taken from the previously approved packaging (so long as the reused elements are
accurately depicted in the ads or POP displays), but other elements (other than
the reused or republished elements) of the ads or POP displays shall require
review and approval by Microsoft with respect to their conformance to the
Marketing Guidelines.
5.7.2    With the exception of certifying that EA's use of Licensed Trademarks
is in accordance with the Marketing Guidelines, nothing herein shall require EA
to obtain Microsoft's approval of EA's Marketing Materials with respect to
screen shots, publicity materials, trademarks, etc. owned by Microsoft or any
third parties as permitted by law without a license (for example, pursuant to a
right of "fair use" under applicable copyright law or a "referential" use under
trademark law).
5.8    EU Approval Option. For a Software Title that EA intends to distribute
solely in the countries within the geographic territory of the European Union (a
“European FPU”), EA may choose at any time during a Software Title’s development
and prior to manufacture by an Authorized Replicator, not to submit the Software
Title to Microsoft for Concept approval and/or Marketing Materials approval.
Notwithstanding the foregoing, EA is required to submit such Software Title to
Microsoft for Certification approval. Collectively, this option is referred to
herein as the “EU Approval Option.” The EU Approval Option is not available for
Digital Content. If EA chooses the EU Approval Option, EA shall not use the
Licensed Trademarks on the European FPU and the license grant set forth in
Section 19.1 is withdrawn as to such European FPU. In addition, EA shall make no
statements in advertising, marketing materials, packaging, websites or otherwise
that the European FPU is approved or otherwise sanctioned by Microsoft or is an
official Durango Software Title. The European FPU may not be distributed outside
the geographic territory of the European Union without complying with all terms
of the Agreement concerning approvals and the release of the FPU as deemed
relevant by Microsoft. Microsoft may provide additional information in the
Durango Publisher Guide regarding the EU Approval Option. Notwithstanding EA’s
choice of the EU Approval Option, all other portions of the Agreement other than
those specifically identified above shall remain in effect.
5.9    Additional Review. If a Software Title fails Certification, and if EA has
made good faith efforts to address any issues raised by Microsoft, Microsoft
will give EA the opportunity to resubmit such Software Title for Certification.
Microsoft agrees that the first resubmission for such Software Title is free.
For any additional resubmission(s), Microsoft may charge EA a reasonable fee
designed to offset the costs associated with testing upon resubmission. EA may
request the ability

7                MICROSOFT CONFIDENTIAL

--------------------------------------------------------------------------------




to submit versions of the Software Title at stages of development other than as
identified above for review and feedback by Microsoft. Such review is within the
discretion of Microsoft and may require the payment of reasonable fees by EA to
offset the costs associated with the review of such Software Titles.
5.10    Content Rating. For those Sales Territories that utilize a content
rating system, Microsoft will not accept submission of a Software Title for
Certification approval unless and until EA has obtained, at EA’s sole cost, a
rating not higher than “Mature (17+)” or its equivalent from the appropriate
rating bodies and/or any and all other independent content rating
authority/authorities reasonably designated by Microsoft (such as ESRB, PEGI,
etc.). EA shall include the applicable rating(s) prominently on FPUs and
Marketing Materials, in accordance with the applicable rating body guidelines.
For those Sales Territories that do not utilize a content rating system,
Microsoft will not approve any Software Title that, in its opinion, contains
excessive sexual content or violence, inappropriate language or other elements
deemed unsuitable for Durango.
5.11    Prompt Release by Microsoft. Once Microsoft and EA agree that a Software
Title is in compliance with the Certification Requirements, Microsoft will
promptly convert the Software Title submission provided by EA to the form
necessary in order for the Software Title to be manufactured and/or released,
and Microsoft will immediately submit the Software Title, in a form ready for
manufacturing, to the Authorized Replicator designated by EA.
5.12    Title Updates
5.12.1    All digital patches and updates that are provided to End Users for
free and acceptance of which is mandatory for game play (collectively, “Title
Updates”) for Software Titles are subject to approval by Microsoft, except as
otherwise provided herein. EA may release one Title Update per Software Title
free of charge from Microsoft. Any additional Title Updates proposed by EA may
be subject to a reasonable charge from Microsoft. The requirements and charges
for Title Updates will be set forth in the Durango Publisher Guide.
5.12.2    Microsoft may require EA to develop and provide a Title Update (a) if
a Software Title adversely affects Xbox LIVE; or (b) if a Title Update is
required as provided in Section 7 below. Microsoft will not charge EA for the
Certification, hosting, and distribution of Title Updates to End Users for any
Title Update per Software Title required by a specific change in the Durango
Publisher Guide or for any Title Update requested by Microsoft for any other
reason at Microsoft’s reasonable discretion. Microsoft reserves the right to
charge EA a reasonable fee to offset the costs associated with the
Certification, hosting, and distribution of Title Updates to End Users that are
required because of a Software Title adversely affecting Xbox LIVE.
5.13    Localization. [***].
5.14    Digital Content. With the exception of Section 5.8 (EU Approval Option),
the provisions of this Section 5 will apply mutatis mutandis to Digital Content,
except as otherwise provided herein.
6.    Durango Publisher Guide
6.1    Microsoft is creating a publisher guide containing program-wide
requirements and information applicable to the Durango platform (the “Durango
Publisher Guide”) that will supplement the terms of this Agreement. The Durango
Publisher Guide may consist of (i) Technical Certification Requirements,
Branding Specifications, Marketing Guidelines, FPU Technical Specifications and
Packaging Requirements ( as each of those terms are defined herein) (“Required
Categories”) and (ii) other information (e.g. royalty payment) regarding other
operational aspects of Durango and Xbox LIVE. The Durango Publisher Guide may be
distributed in physical, electronic or website form and is created by Microsoft
in its sole discretion and may be updated from time to time in accordance with
this Section 6.
6.2    EA acknowledges and accepts that each Software Title or Digital Content
must comply with the requirements set forth in the Durango Publisher Guide,
except where such requirements conflict with any of EA’s rights expressly
granted to EA in this Agreement (including the following provisions of this
Section 6.2, the provisions of Sections 6.3 and 6.4 below, and the terms set
forth in Exhibit 7). [***]. Subject to compliance with applicable Certification

8                MICROSOFT CONFIDENTIAL

--------------------------------------------------------------------------------




Requirements, EA shall be entitled to use its hardware and software
infrastructure, tools and applications which have been designed for
cross-platform console development. Subject to the limitations set forth in this
Section 6.2 and Section 6.4 below, EA shall comply with all future provisions of
the Required Categories (and/or new Required Categories) of the Durango
Publisher Guide added after the Effective Date [***].
6.3    [***].
6.4    Upon EA’s receipt of a supplement, revision or updated version of the
Durango Publisher Guide, EA shall automatically be bound by all provisions of
the Required Categories or new Required Categories that have been added in
compliance with this Section 6. Microsoft will specify in each such supplement,
revision or updated version of the Durango Publisher Guide a reasonable
effective date of each change or revision to the Required Categories that has
been adopted by Microsoft in accordance with this Section 6 if such change or
revision is not required to be effective immediately. All Certification testing
(and applicable fees therefore, if any) will be in accordance with the
then-applicable versions of the Certification Requirements in the Durango
Publisher Guide. Notwithstanding the foregoing: (a) after a Software Title has
been scheduled for a Certification appointment, EA will not be obligated to
comply, with respect to such Software Title only, with any subsequent changes
made by Microsoft to the Certification Requirements and other Required
Categories in the Durango Publisher Guide unless such subsequent changes are
intended to address Durango or Xbox LIVE security or technical integrity issues,
or such changes will not add significant expense or delay to a Software Title’s
development, Certification or manufacture; and (b) changes to the replication
requirements shall not apply to a particular Software Title if such Software
Title has a scheduled appointment for Certification within [***] business days
of the effective date for such changes to the replication requirements unless
such subsequent changes are intended to address Durango or Xbox LIVE security or
technical integrity issues, or such changes will not add significant expense or
delay to Certification or manufacture.
6.5    EA and its subcontractors will not be bound by any requirements included
by Microsoft in the Durango Publisher Guide that would [***].
6.6    Changes made to Branding Specifications, Marketing Guidelines, Packaging
Requirements or FPU Technical Specifications will be effective as to a Software
Title that has passed Certification only on a “going forward” basis (i.e., only
to such Marketing Materials and/or FPUs that are manufactured more than thirty
(30) days after Microsoft notifies EA of the change), unless (i) the change can
be accommodated by EA [***] without delay in shipment of the affected Software
Title(s) or in publishing the affected Marketing Materials [***].
6.7    Throughout this Agreement, unless otherwise expressly set forth,
references to complying or compliance (or words to similar effect) with the
Durango Publisher Guide will be deemed to mean complying or compliance with the
Durango Publisher Guide subject to the limitations set forth in this Section 6.
6.8    EA acknowledges and agrees that Microsoft is still developing the Durango
Publisher Guide. It is the parties’ expectation that the terms and restrictions
set forth therein shall [***].
7.    Post-Release Compliance
7.1    Correction of Bugs or Errors. Notwithstanding Microsoft’s Certification
and subject to Section 6.4 above, all Software Titles and Digital Content must
remain in compliance with all Certification requirements set forth in the
Durango Publisher Guide on a continuing and ongoing basis. Nothing herein will
be deemed to relieve EA of is obligation to correct material program bugs and
errors in the Software Titles and Digital Content, whenever discovered
(including after Commercial Release), and EA agrees to correct such material
bugs and errors as soon as possible after discovery, provided, that with respect
to material bugs or errors discovered after Commercial Release of the applicable
Software Title and Digital Content, EA will correct the material bug or error in
all FPUs manufactured after discovery in a manner mutually agreed upon and which
may be via a Title Update and Microsoft may charge a reasonable amount to cover
additional Certification costs if re-Certification is required.

9                MICROSOFT CONFIDENTIAL

--------------------------------------------------------------------------------




7.2    Microsoft shall work with EA [***].
7.3    Digital Content; Minimum Commitment
7.3.1    EA agrees that, if an Online Game Feature is made available via Xbox
LIVE, each such Online Game Feature of a Software Title will be made available
via Xbox LIVE for at least [***] months following the respective Commercial
Release of the Software Title in each Sales Territory in which the Online Game
Feature was released (the “Minimum Commitment”) [***]. EA is obligated to
provide all necessary customer support for such Online Game Feature during its
availability and for [***] months after discontinuation. Subject to EA’s
compliance with the Minimum Commitment period, EA may terminate Microsoft’s
license associated with such Online Game Feature, as soon as EA makes such a
decision to discontinue the Online Game Features, which shall be no less than
[***] days prior to termination of such Online Game Features. Microsoft may
discontinue the availability of any or all such Online Game Features via Xbox
LIVE upon [***] days’ prior written notice to EA. EA is responsible for
communicating the duration of Online Game Feature availability to Xbox LIVE
Users, and for providing reasonable advance notice to Xbox LIVE Users of any
discontinuation of such Online Game Feature.
7.3.2    Subject to Section 7.3.1, EA agrees that Microsoft has the right to
make Digital Content other than Online Games Features submitted by EA available
to Xbox LIVE Users for the Term of this Agreement, unless removal of such
Digital Content is requested by EA as provided below or if the Digital Content
is provided for a limited period of time as specified by EA. EA shall use
commercially reasonable efforts to provide Microsoft thirty (30) day prior
notice for the removal of Digital Content, unless immediate removal is
reasonably required to comply with EA’s contractual or other legal obligations.
EA agrees to provide all necessary support for such Digital Content as long as
such Digital Content is made available to Xbox LIVE Users and for six (6) months
thereafter. Notwithstanding any termination or expiration of Microsoft’s license
to distribute Digital Content, EA acknowledges and agrees that subject to
Section 7.3.1 above, Microsoft will retain a copy of Digital Content, and EA
hereby grants Microsoft the license to redistribute the final version of any
Digital Content to Xbox LIVE Users who have previously purchased it, directly or
indirectly, from Microsoft to their Durango console for no additional fees,
including if the Xbox LIVE User is re-downloading to a different Durango unit or
within a different Sales Territory than where originally downloaded, provided
that EA may terminate the foregoing redistribution license for the applicable
Digital Content upon written notice to Microsoft, if EA no longer has the right
to grant the redistribution license as provided above due to termination or
expiration of its license with any licensors whose intellectual property rights
are incorporated in the Digital Content in question or as necessary to comply
with applicable laws.
7.3.3    Archive Copies. EA agrees to maintain, and to possess the ability to
support copies in object code, source code and symbol format, of all Digital
Content available to Xbox LIVE Users during the time such Digital Content is
available to Xbox LIVE Users and for no less than two (2) years thereafter.
8.    Manufacturing
8.1    Authorized Replicators. EA may only use Microsoft or an Authorized
Replicator to produce FPUs. Prior to placing an order with a replicator for
FPUs, EA shall confirm with Microsoft that such entity is an Authorized
Replicator. Microsoft will keep an up-to-date list of Authorized Replicators in
the Durango Publisher Guide. EA will notify Microsoft in writing of the identity
of the applicable Authorized Replicator that it intends to use for each Software
Title. The agreement for such replication services will be negotiated between EA
and the applicable Authorized Replicator, subject to the requirements in this
Agreement. EA acknowledges that Microsoft may charge the Authorized Replicator
fees for rights, services or products associated with the manufacture of FPUs
and that the agreement between Microsoft and each Authorized Replicator grants
Microsoft the right to instruct the Authorized Replicator to cease the
manufacture of FPUs and/or prohibit the release of FPUs to EA or its agents in
the event EA is in breach of this Agreement or any credit arrangement entered
into by the parties. Microsoft does not guarantee any level of performance by
the Authorized Replicators, and Microsoft will have no liability to EA for any
Authorized Replicator’s failure to perform its obligations under any applicable
agreement between Microsoft and such Authorized Replicator and/or between EA and
such Authorized Replicator. Microsoft has no responsibility for ensuring that
FPUs are free of defects. If EA requests that Microsoft certify and approve a
third party replicator that is not then an Authorized Replicator, Microsoft will
consider such request in good faith.

10                MICROSOFT CONFIDENTIAL

--------------------------------------------------------------------------------




8.2    Submissions to the Authorized Replicator. Microsoft, and not EA, will
provide to the applicable Authorized Replicator the final release version of the
Software Title and all specifications required by Microsoft for the manufacture
of the FPUs including the Security Technology (as defined in Section 8.7 below).
EA is responsible for preparing and delivering to the Authorized Replicator all
other items required for manufacturing FPUs including approved Packaging
Materials associated with the FPUs.
8.3    Verification Versions. Microsoft shall cause the Authorized Replicator to
create several test versions of each FPU (“Verification Version(s)”) that will
be provided to both Microsoft and EA for approval as to (i) its conformance with
the Software Title submitted by EA that has passed Certification, (ii) its
proper operation on Durango and (iii) its conformity with all quality standards
required by Microsoft of the Authorized Replicator (the “Verification Version
Criteria”). Prior to full manufacture of FPUs by the Authorized Replicator, both
EA and Microsoft must approve the applicable Verification Version as to its
conformance with the Verification Version Criteria. Throughout the manufacturing
process, Microsoft shall cause the Authorized Replicator to provide additional
Verification Versions of the FPU for evaluation by Microsoft on the Verification
Version Criteria. Microsoft’s approval of each Verification Version (as
specified in the first sentence of this Section 8.3) is a condition precedent to
manufacture, however EA shall grant the final approval and shall work directly
with the Authorized Replicator regarding the production run. EA agrees that all
FPUs must be replicated in conformity with all of the quality standards and
manufacturing specifications, policies and procedures that Microsoft requires of
its Authorized Replicators, and that all Packaging Materials must be approved by
Microsoft prior to packaging. EA shall cause the Authorized Replicator to
include the BTS on each FPU.
8.4    Samples. For each Software Title published under this Agreement, upon
Microsoft’s request and at EA’s cost, EA shall provide a reasonable number of
samples; the final number of which will be provided via the Durango Publisher
Guide provided that it does not exceed [***] copies per Software Title per Sales
Territory in which the FPU will be released. Such units may be used solely by
Microsoft in marketing, as product samples, for customer support, testing and
for archival purposes. EA shall not be required to pay any royalties fees for
such samples.
8.5    Manufacturing Reports. For purposes of assisting in the scheduling of
manufacturing resources, in the Annual Title Map (and any updates thereto) EA
shall provide Microsoft with forecasts showing manufacturing projections by
Sales Territory for each Software Title listed on the Annual Title Map. EA will
update these forecasts for each Software Title by Sales Territory via its
Quarterly Updates. EA will use commercially reasonable efforts to cause the
Authorized Replicator to deliver to Microsoft true and accurate monthly
statements of FPUs manufactured in each calendar month, on a Software
Title-by-Software Title basis and in sufficient detail to satisfy Microsoft,
within fifteen (15) days after the end of the applicable month. Microsoft will
have reasonable audit rights to examine the records of the Authorized Replicator
regarding the number of FPUs manufactured.
8.6    Alternate Manufacturing in Europe. EA may, solely with respect to FPUs
manufactured for distribution in the European Sales Territory, utilize a
different process or company for the combination of FPUs with Packaging
Materials provided that such packaging process incorporates the BTS and
otherwise complies with the Durango Publisher Guide. EA shall notify Microsoft
regarding its use of such process or company so that the parties may properly
coordinate their activities and approvals. To the extent that Microsoft is
unable to accommodate such processes or company, EA shall modify its operations
to comply with Microsoft’s requirements.
8.7     Security. Microsoft has the right to add to the final release version of
the Software Title or Digital Content delivered by EA to Microsoft, and to all
FPUs, such digital signature technology and other security technology and
copyright management information (collectively, “Security Technology”) as
Microsoft may determine to be necessary, and/or Microsoft may modify the
signature included in any Security Technology included in the Software Title or
Digital Content by EA at Microsoft’s discretion. Additionally, Microsoft may add
Security Technology that prohibits the play of Software Titles or Digital
Content on Durango units sold in a Sales Territory that is different from the
Sales Territory in which the FPUs or Digital Content are intended to be
distributed, or FPUs or Digital Content that have been modified in any manner
not authorized by Microsoft. Any changes in Security Technology will not be
applicable to Software Titles or Digital Content in Certification testing or
FPUs in manufacturing by an Authorized Replicator, unless such change will not
cause any material delay in the delivery date of such FPUs by the Authorized
Replicator to EA, or unless otherwise agreed by EA. Subject to this Section 8.7,
updates to Security Technology requirements may be added by Microsoft via the
Durango Publisher Guide.

11                MICROSOFT CONFIDENTIAL

--------------------------------------------------------------------------------




8.1    Demo Versions. If EA wishes to distribute a Demo Version, EA must obtain
Microsoft’s written approval as provided in the Durango Publisher Guide and
Microsoft may charge a reasonable fee to offset costs of the Certification.
Subject to the terms of the Durango Publisher Guide, Demo Version(s) may be
distributed digitally or placed on a single disc, either as a stand-alone or
with other Demo Versions and the suggested price of such units must be free or
at a suggested retail price that does not exceed [***] US dollars ($[***]) or
its equivalent in local currency. All rights, obligations and approvals set
forth in this Agreement as applying to Software Titles shall separately apply to
any Demo Version. No royalties will be payable to Microsoft with respect to any
Demo Versions.
8.2    Minimum Order Quantities. [***].
9.    Payments
The parties will make payments to each other under the terms of Exhibit 2.
10.    Pre- Durango Launch Support
10.1    [***].
10.2    Microsoft Durango Reveal Event, E3 2013 and PR Support. Microsoft and EA
will work together to determine the optimal strategy for announcement and
promotion of EA’s Durango support at Microsoft-organized events to announce
Durango, including Microsoft’s Press Briefing at E3 2013 (together the
“Microsoft Events”). [***]. EA will appear in Microsoft’s 2013 E3 Press Briefing
[***].
10.2.3    Demos. At least fourteen (14) days prior to the Microsoft Events, EA
will deliver approved [***] Demo Versions (for guided demonstration) for [***]
titles listed below: [***] (together the “Reveal Titles”). If any of the above
mentioned Demo Versions is not available for a title as provided above, the
parties will announce the Reveal Titles at the Microsoft Events instead. [***].
EA agrees to fully participate in dress rehearsals for the Microsoft Events,
which participation will include providing the final Reveal Titles Demo Versions
as described herein. EA agrees to provide [***] guided Reveal Titles Demo
Versions for [***] Reveal Titles [***] at Microsoft’s E3 2013 booth and other
Microsoft specified E3 venues [***].
10.3    Xbox 360 and Kinect. [***].
11.     [***].
12.    [***].
13.    [***].
14.    Durango Units
At Durango Launch, Microsoft will make [***] Durango units available for
purchase by EA [***].
15.    [***].
[PAGES 14 THROUGH 19 OF THIS AGREEMENT CONTAINING SECTIONS 11 THROUGH 13 AND
SECTION 15 HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.]

12                MICROSOFT CONFIDENTIAL

--------------------------------------------------------------------------------




16.    Marketing, Sales, and Support and Promotion
16.1    EA Responsible. Except as provided for herein, as between Microsoft and
EA, EA is solely responsible for the marketing and sales of the Software Titles,
and for providing technical and all other support relating to the FPUs
(including for End Users of Digital Content). EA shall provide all End Users
appropriate contact information (including EA’s street address and telephone
number, and the applicable individual/group responsible for customer support),
and shall also provide all such information to Microsoft for posting on
http://www.xbox.com, or such successor or related website identified by
Microsoft.
16.2    Warranty. EA shall provide the original End User of any FPU a minimum
warranty in accordance with local laws and industry practices and that is not
less favorable to the consumer than the consumer warranty that EA offers for
products for play on other dedicated game consoles. EA may offer additional
warranty coverage consistent with the traditions and practices of video game
console publishers within the applicable Sales Territory or as otherwise
required by local law. [***].
16.3    EULA. Microsoft’s requirements with respect to End User License
Agreement for Software Titles will be set forth in the Durango Publisher Guide
[***].
16.4    Recall. Notwithstanding anything to the contrary contained in this
Agreement, if there is a material defect in a Software Title and/or any FPUs,
which defect in the reasonable judgment of EA and Microsoft would significantly
impair the ability of an End User to play such Software Title or FPU or would
adversely affect the gameplay of Durango or Xbox LIVE, Microsoft may require EA
to recall FPUs and undertake prompt repair or replacement of such Software Title
and/or FPUs if the defect has not been otherwise remedied via a Title Update.
16.5    No Bundling with Unapproved Peripherals, Products or Software. Except as
expressly stated in this Section, EA shall not market or distribute FPUs bundled
with any other product or service, nor shall EA knowingly permit or assist any
third party in such bundling, without Microsoft’s prior written consent. EA may
market or distribute (i) FPUs bundled with a Software Title(s) that has been
previously certified and released by Microsoft for manufacturing; or (ii) FPUs
bundled with a peripheral product (e.g. game pads) that has been previously
licensed as a “Durango Licensed Peripheral” by Microsoft, without obtaining the
written permission of Microsoft. EA shall contact Microsoft in advance to
confirm that the peripheral or Software Title to be bundled has previously been
approved by Microsoft pursuant to a valid license.
16.6    Software Title License. Subject to the prior written consent of EA in
each case (which consent will not be unreasonably withheld), EA hereby grants
Microsoft a fully-paid, royalty-free, non-exclusive license (i) to publicly
perform the Software Titles at conventions, events, trade shows, press
briefings, public interactive displays and the like; (ii) to use the title of
the Software Title, and screen shots from the Software Title, in advertising and
promotional material relating to Durango and related Microsoft products and
services, as Microsoft may reasonably deem appropriate; and (iii) distribute
Demo Versions with the Official Xbox Magazine, or as a standalone product with
other demo software. Additional marketing and promotional opportunities shall be
discussed by the parties. For purposes of the foregoing, it shall not be deemed
to be unreasonable for EA to withhold its approval on the basis that (a) its
screen shots, advertising materials, etc. would be depicted with Microsoft
titles that are competitive to EA’s Software Titles, or (b) Microsoft’s proposed
use is inconsistent with EA’s marketing plan for such Software Title (e.g., use
by Microsoft ahead of EA’s official announcement of a Software Title). The
parties agree to develop a process whereby Software Titles and/or screen shots
thereof may be pre-approved for the uses described in this Section 16.6. Nothing
herein shall preclude Microsoft from using screen shots, publicity materials,
etc. as permitted by law without a license (for example, pursuant to a right of
“fair use” under applicable copyright law or a “referential” use under trademark
law). Microsoft may use the code from Software Titles for internal compatibility
and testing uses and to ensure that the Software Titles operate correctly on
Durango and Xbox LIVE.
17.    Grant of Distribution License, Limitations
17.1    Distribution License. Upon Certification of a Software Title, approval
of the Marketing Materials and the Verification Version of the Software Title by
Microsoft, and subject to the terms and conditions contained in this Agreement,

13                MICROSOFT CONFIDENTIAL

--------------------------------------------------------------------------------




Microsoft grants EA a non-exclusive, non-transferable, license to distribute
FPUs containing Redistributable and Sample Code (as defined in the XDK License)
and Security Technology (as defined in Section 8.7) within the approved Sales
Territories in FPU form to third parties for distribution to end users and/or
directly to end users. The license to distribute the FPUs is personal to EA and
except for transfers of FPUs through normal channels of distribution (e.g.
wholesalers, retailers), absent the written approval of Microsoft, EA may not
sublicense or assign its rights under this license to other parties. For the
avoidance of doubt, without the written approval of Microsoft, EA may not
sublicense, transfer or assign its right to distribute Software Titles or FPUs
to another entity that will brand, co-brand or otherwise assume control over
such products as a “publisher” as that concept is typically understood in the
console game industry. EA’s license rights do not include any license, right,
power or authority to subject Microsoft’s software or derivative works thereof
or intellectual property associated therewith in whole or in part to any of the
terms of an Excluded License.  “Excluded License” means any license that
requires as a condition of use, modification and/or distribution of software
subject to the Excluded License, that such software or other software combined
and/or distributed with such software be (a) disclosed or distributed in source
code form; (b) licensed for the purpose of making derivative works; or (c)
redistributable at no charge.
17.2    Limitations on Distribution. Except as provided for herein, EA shall
distribute FPUs only in the Sales Territories for which the Software Titles have
been approved by Microsoft. EA shall not, directly or indirectly export any FPUs
from one Sales Territory to another, nor shall EA knowingly permit or assist any
third party in doing so, except for de minimis quantities of which EA provides
Microsoft advanced written notice. Furthermore, EA shall not directly or
indirectly export any FPUs outside of any Sales Territories, nor shall EA
distribute FPUs to any person or entity that it has reason to believe may
re-distribute or sell such FPUs outside a Sales Territory. EA may request to
distribute FPUs in countries or regions outside the Sales Territories and
Microsoft will not unreasonably withhold or delay its consent.
17.3    Digital Content. In consideration of the royalty payments as described
in Exhibit 2, EA grants to Microsoft (i) a worldwide, transferable, license to
broadcast, transmit, distribute, host, publicly display, reproduce, and license
Digital Content for use on Durango, and (ii) a worldwide, transferable license
solely to distribute to End Users and permit End Users to download and store
Digital Content). EA agrees that the license grants set forth in this Section
17.3 applicable to Digital Content are exclusive, meaning that except as
expressly permitted under this Agreement, the Durango Publisher Guide and/or as
agreed by the parties, EA shall not directly or indirectly permit or enable
access to Digital Content by any means, methods, platforms or services other
than through Xbox LIVE, or as otherwise set forth in this Agreement.
Notwithstanding the foregoing, this Section 17.3 does not prevent EA from making
other platform versions of its Software Titles or Digital Content available via
other platform-specific online services. Except in cases where the Digital
Content is removed in accordance with Section 7.3, this Section 17.3 shall
survive termination of this Agreement by Microsoft pursuant to Section 26.2
until expiration or non-renewal of this Agreement.
17.4    No Reverse Engineering. EA shall not, directly or indirectly, reverse
engineer or aid or assist in the reverse engineering of all or any part or
component of the Durango, including, hardware, software or firmware, except and
only to the extent that such activity is expressly permitted by applicable law
notwithstanding this limitation and even in such case, subject to the
limitations set forth below. For the purposes of this Agreement, "reverse
engineer(ing)" shall mean: (a) the x-ray electronic scanning and/or physical or
chemical stripping of semiconductor components, including, , the motherboard for
the Durango; and/or (b) disassembling, decompiling, sniffing, using logic
analyzers or electrical probes or replacing the physical components of the
Durango with the purpose or effect of deriving source code. [***].
17.5    Reservation of Rights. Each party reserves all rights not explicitly
granted herein.
17.6    Ownership of the Software Titles. Except for the intellectual property
supplied by Microsoft to EA (including the Licensed Trademarks hereunder and the
licenses in certain software and hardware granted by an XDK License), ownership
of which is retained by Microsoft, insofar as Microsoft is concerned, EA will
own all rights in and to the Software Titles.
17.7    Authorized Affiliates. Through the mutual written agreement by each
party, and once an EA affiliate executes the “Authorized Affiliate” form
attached as Exhibit 3, then EA’s authorized affiliate may exercise the rights
granted to EA under this Agreement. The foregoing shall not apply to any EA
affiliate which pays or intends to pay royalties from a

14                MICROSOFT CONFIDENTIAL

--------------------------------------------------------------------------------




European billing address. Any such European affiliate shall instead execute a
Durango Publisher Enrollment Form with MIOL, a copy of which is attached hereto
as Exhibit 4.
18.    Usage Data
Usage data terms are covered in Exhibit 7.
19.    Trademark Rights and Restrictions
19.1    Licensed Trademarks License. In each Software Title, FPU, DFU, Demo
Version and Marketing Materials, EA shall incorporate the Licensed Trademarks
and include credit and acknowledgement to Microsoft as set forth in the Branding
Specifications. Microsoft grants to EA a non-exclusive, non-transferable,
personal license to use the Licensed Trademarks on FPUs, DFUs, Demo Versions and
Marketing Materials according to the Durango Publisher Guide and other
conditions herein, and solely in connection with marketing, sale, and
distribution in the approved Sales Territories.
19.2    Limitations. EA is granted no right, and shall not purport, to permit
any third party to use the Licensed Trademarks in any manner without Microsoft’s
prior written consent. EA’s license to use Licensed Trademarks in connection
with the Software Titles, FPUs, and DFUs does not extend to the merchandising or
sale of related or promotional products other than approved Demo Versions.
19.3    Branding Specifications. EA’s use of the Licensed Trademarks (including
in FPUs, DFUs, and Marketing Materials) must comply with the Branding
Specifications set forth in the Durango Publisher Guide. EA shall not use
Licensed Trademarks in association with any third party trademarks in a manner
that might suggest co-branding or otherwise create potential confusion as to
source or sponsorship of the Software Title, FPUs or DFUs or ownership of the
Licensed Trademarks unless Microsoft has otherwise approved such use in writing.
Upon notice or other discovery of any non-conformance with the requirements or
prohibitions of this Section 19.3, EA shall promptly undertake diligent
commercial efforts to remedy such non-conformance and notify Microsoft of the
non-conformance and remedial steps taken.
19.4    Protection of Licensed Trademarks. At Microsoft’s request and expense,
EA shall assist Microsoft in protecting and maintaining Microsoft’s rights in
the Licensed Trademarks, including preparation and execution of documents
necessary to register the Licensed Trademarks or record this Agreement, and
giving immediate notice to Microsoft of potential infringement of the Licensed
Trademarks of which EA becomes aware, except in cases of the mere unauthorized
replications and distribution of FPUs or Marketing Materials. Microsoft shall
have the sole right to, and in its sole discretion may, commence, prosecute or
defend, and control any action concerning the Licensed Trademarks, either in its
own name or by joining EA as a party thereto. EA shall not during the Term of
this Agreement contest the validity of, by act or omission jeopardize, or take
any action inconsistent with, Microsoft’s rights or goodwill in the Licensed
Trademarks in any country, including attempted registration of any Licensed
Trademark, or use or attempted registration of any mark confusingly similar
thereto.
19.5    Ownership and Goodwill. EA acknowledges Microsoft’s ownership of all
Licensed Trademarks, and all goodwill associated with the Licensed Trademarks.
Use of the Licensed Trademarks shall not create any right, title or interest
therein in EA’s favor. EA’s use of the Licensed Trademarks shall inure solely to
the benefit of Microsoft.
20.    Confidentiality;Announcements.
20.1    Confidentiality. The information, materials and software exchanged by
the parties hereunder the Agreement or under a Durango XDK License, including
the terms and conditions hereof and of the Durango XDK License and any
amendments or supplemental agreements to this Agreement, are subject to the
Non-Disclosure Agreement attached hereto as Exhibit 5 (the “Non-Disclosure
Agreement”) between the parties, which is incorporated herein by reference;
provided, however, that for purposes of the foregoing Section 2(a)(i) of the
Non-Disclosure Agreement shall hereinafter read, “[The Receiving Party shall:
(i)] Refrain from disclosing Confidential Information of the Disclosing Party to
any third parties for as long as such remains undisclosed under 1(b) above
except as expressly provided in Sections 2(b) and 2(c) of this [Non-

15                MICROSOFT CONFIDENTIAL

--------------------------------------------------------------------------------




Disclosure] Agreement.”  In this way, all Confidential Information provided
hereunder or by way of the Durango XDK License in whatever form (e.g.
information, materials, tools and/or software exchanged by the parties hereunder
or under a Durango XDK License), including the terms and conditions hereof and
of the Durango XDK License, unless otherwise specifically stated, will be
protected from disclosure for as long as it remains Confidential.  [***].  EA
and Microsoft each acknowledge that any breach of this Section 20.1 will result
in irreparable and ongoing harm to the other party.
20.2    Public Announcements. The parties contemplate that they will coordinate
the issuance of initial press releases, or a joint press release, announcing the
relationship established by the execution of this Agreement. The parties shall
work cooperatively to ensure that an initial announcement of this Agreement
shall be similar in stature and magnitude to that of the announcement for the
EA’s support of the launch of Xbox 360. However, neither party shall issue any
such press release or make any such public announcement(s) without the express
prior consent of the other party, which consent will not be unreasonably
withheld or delayed. Furthermore, the parties agree to use their commercially
reasonable efforts to coordinate in the same manner any subsequent press
releases and public announcements relating to their relationship hereunder prior
to the issuance of the same. Nothing contained in this Section 20.2 will relieve
EA of any other obligations it may have under this Agreement, including its
obligations to seek and obtain Microsoft approval of Marketing Materials.
20.3    Required Public Filings. Notwithstanding Sections 20.1 and 20.2, the
parties acknowledge that this Agreement, or portions thereof, may be required
under applicable law to be disclosed, as part of or an exhibit to a party’s
required public disclosure documents. If either party is advised by its legal
counsel that such disclosure is required, it will notify the other in writing
and the parties will jointly seek confidential treatment of this Agreement to
the maximum extent reasonably possible, in documents approved by both parties
and filed with the applicable governmental or regulatory authorities, and/or
Microsoft will prepare a redacted version of this Agreement for filing.
21.    Protection of Proprietary Rights
21.1    Microsoft Intellectual Property. If EA learns of any infringement or
imitation of the Licensed Trademarks, the Software Titles, the FPUs or the DFUs,
or the proprietary rights in or related to any of them, it will promptly notify
Microsoft thereof, except in cases of the mere unauthorized duplication and
distribution of FPUs (“Pirated FPUs”) or Marketing Materials. Microsoft may take
such action as it deems advisable for the protection of its rights in and to
such proprietary rights, and EA shall, if requested by Microsoft, cooperate in
all reasonable respects therein at Microsoft's expense. In no event, however,
shall Microsoft be required to take any action if it deems it inadvisable to do
so. Microsoft will have the right to retain all proceeds it may derive from any
recovery in connection with such actions.
21.2    EA Intellectual Property. EA, without the express written permission of
Microsoft, may bring any action or proceeding relating to infringement or
potential infringement of the Software Titles or FPUs, to the extent such
infringement involves any proprietary rights of EA (provided that EA will not
have the right to bring any such action or proceeding involving Microsoft’s
intellectual property). EA shall make reasonable efforts to inform Microsoft
regarding such actions in a timely manner, except where such action involves
only the seizure of Pirated FPUs and the prosecution or other legal action
against the parties responsible for the unauthorized duplication and/or
distribution of Pirated FPUs. EA will have the right to retain all proceeds it
may derive from any recovery in connection with such actions. EA agrees to use
all commercially reasonable efforts to protect and enforce its proprietary
rights in the Software Title.
21.3    Joint Actions. EA and Microsoft may agree to jointly pursue cases of
infringement involving the Software Titles (since such products will contain
intellectual property owned by each of them). Unless the parties otherwise
agree, or unless the recovery is expressly allocated between them by the court
(in which case the terms of Sections 20.1 and 20.2 will apply), in the event EA
and Microsoft jointly prosecute an infringement lawsuit under this provision,
any recovery will be used first to reimburse EA and Microsoft for their
respective reasonable attorneys’ fees and expenses, pro rata, and any remaining
recovery shall also be given to EA and Microsoft pro rata based upon the fees
and expenses incurred in bringing such action.

16                MICROSOFT CONFIDENTIAL

--------------------------------------------------------------------------------




22.    Warranties
22.1    EA.  EA warrants and represents that:
22.1.1    It has the full power to enter into this Agreement;
22.1.2    It has not previously granted and will not grant any rights to any
third party that are inconsistent with the rights granted to Microsoft herein;
22.1.3    The Software Titles, FPUs, DFUs, Marketing Materials, Digital Content,
all information, data, logos, software or other materials provided to Microsoft
and/or made available to End Users via Xbox LIVE (excluding those portions that
consist of the Licensed Trademarks, Security Technology and redistributable
components of the XDK in the form as delivered to EA by Microsoft pursuant to an
XDK License) (collectively, the “EA Content”) does not and will not infringe
upon or misappropriate any third party trade secrets, copyrights, trademarks,
patents, publicity, privacy or other proprietary rights.
22.1.4    It shall comply with all laws, regulations and administrative and
court orders, and requirements within the territory of distribution relating to
the distribution, sale and marketing of the Software Titles, and shall keep in
force all necessary licenses, permits, registrations, approvals and/or
exemptions throughout the Term and for so long as it is distributing, selling or
marketing the Software Titles.
22.2    Microsoft.  Microsoft warrants and represents that it has the full power
to enter into this Agreement and it has not previously granted and will not
grant any rights to any third party that are inconsistent with the rights
granted to EA herein.
22.3    DISCLAIMER. EXCEPT AS EXPRESSLY STATED IN THIS SECTION 22, MICROSOFT
PROVIDES ALL MATERIALS (INCLUDING THE SECURITY TECHNOLOGY) AND SERVICES
HEREUNDER ON AN “AS IS” BASIS, AND MICROSOFT DISCLAIMS ALL OTHER WARRANTIES
EXPRESS OR IMPLIED UNDER THE APPLICABLE LAWS OF ANY COUNTRY, PROVINCE OR STATE,
REGARDING THE MATERIALS AND SERVICES IT PROVIDES HEREUNDER, INCLUDING ANY
IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR
WARRANTY OF FREEDOM FROM COMPUTER VIRUSES. WITHOUT LIMITATION, MICROSOFT
PROVIDES NO WARRANTY OF NON-INFRINGEMENT.
22.4    LIMITATION OF LIABILITY. EXCEPT FOR AMOUNTS OWED HEREUNDER, THE MAXIMUM
LIABILITY OF MICROSOFT TO EA OR ANY THIRD PARTY ARISING OUT OF OR RELATED TO
THIS AGREEMENT WILL BE [***]. FURTHERMORE, UNDER NO CIRCUMSTANCES SHALL
MICROSOFT BE LIABLE TO EA FOR ANY DAMAGES WHATSOEVER WITH RESPECT TO ANY CLAIMS
RELATING TO THE SECURITY TECHNOLOGY AND/OR ITS EFFECT ON ANY SOFTWARE TITLE OR
FOR ANY STATEMENTS OR CLAIMS MADE BY EA, WHETHER IN EA’S MARKETING MATERIALS OR
OTHERWISE, REGARDING THE AVAILABILITY OR OPERATION OF ANY DIGITAL CONTENT.
23.    Indemnity. A claim for which indemnity may be sought hereunder is
referred to as a “Claim.”
23.1    Mutual Indemnification. Each party hereby agrees to indemnify, defend,
and hold the other party harmless from any and all claims, demands, costs,
liabilities, losses, expenses and damages (including reasonable attorneys' fees,
costs, and expert witnesses' fees) arising out of or related to with any Claim
that, taking the claimant's allegations to be true, would result in a breach by
the indemnifying party of any of its warranties and covenants set forth in
Section 22.
23.2    Additional EA Indemnification Obligation. EA further agrees to
indemnify, defend, and hold Microsoft harmless from any and all claims, demands,
costs, liabilities, losses, expenses and damages (including reasonable
attorneys' fees, costs, and expert witnesses' fees) arising out of or related to
any Claim regarding any Software Title, FPU, DFU or User

17                MICROSOFT CONFIDENTIAL

--------------------------------------------------------------------------------




Generated Content (excluding those portions thereof that consist of components
of the Durango XDK in the form(s) as delivered to EA by Microsoft pursuant to a
Durango XDK License), including any Claim relating to quality, performance,
safety, privacy or security or any Claim arising out of EA’s use of the Licensed
Trademarks in breach of this Agreement (but excluding any claims arising out of
use of the Licensed Trademarks in accordance with the provisions of this
Agreement).
23.3    Additional Microsoft Indemnification Obligation. Subject to Section
22.4, Microsoft further agrees to indemnify, defend, and hold EA harmless from
any and all claims, demands, costs, liabilities, losses, expenses and damages
(including reasonable attorneys' fees, costs, and expert witnesses' fees)
arising out of related to any Claim that EA’s use in any Sales Territory of a
Licensed Trademark as permitted under this Agreement infringes the trademark
rights of any third party. Microsoft shall control all litigation relating to
Licensed Trademarks.
23.4    Notice and Assistance. The indemnified party shall: (i) provide the
indemnifying party reasonably prompt notice in writing of any Claim and permit
the indemnifying party to answer and defend such Claim through counsel chosen
and paid by the indemnifying party; and (ii) provide information, assistance and
authority to help the indemnifying party defend such Claim. The indemnified
party may participate in the defense of any Claim at its own expense. The
indemnifying party will not be responsible for any settlement made by the
indemnified party without the indemnifying party’s written permission, which
will not be unreasonably withheld or delayed. In the event the indemnifying
party and the indemnified party agree to settle a Claim, the indemnified party
agrees not to publicize the settlement without first obtaining the indemnifying
party’s written permission.
23.5    [***].
24.     Insurance
EA shall maintain sufficient and appropriate insurance coverage to enable it to
meet its obligations under this Agreement and by law (whether Products
Liability, General Liability or some other type of insurance). [***].
25.    Bankruptcy
Microsoft and EA agree that the rights conferred by EA upon Microsoft under the
Agreement, including those described in Section 17, constitute a license running
from EA to Microsoft of a right to intellectual property for purposes of Section
365(n) of the United States Bankruptcy Code (11 U.S.C. 101, et seq.), and that
Microsoft shall have, in a bankruptcy proceeding in which the EA is a debtor,
the rights of a "licensee" as set forth in that provision.
Microsoft and EA acknowledge and agree that, in a bankruptcy proceeding of EA,
and notwithstanding any other provision contained in the Agreement, EA shall not
have the power, absent Microsoft's consent, to assume or assign to a third-party
any license running from Microsoft to EA of any property, interest or right
created in the Agreement.  Microsoft and EA hereby express their mutual
intention that all such rights be purely personal to EA, such
that governing non-bankruptcy law shall preclude EA's assignment (and, if
applicable, assumption) of those rights without Microsoft's consent.
26.    Term and Termination
26.1    Term. The term of this Agreement shall commence upon the Effective Date
and continue until [***] (“Initial Term”). [***] To the extent that the parties
do not enter into an agreement to extend the Term, the parties shall jointly
agree on a plan to allow End Users who purchase Xbox LIVE-enabled Software
Titles near the Expiration Date to have the opportunity to access and use the
Digital Content of such Software Titles on Xbox LIVE for a commercially
reasonable time.
26.2    Termination for Breach. If either party materially fails to perform or
comply with this Agreement or any provision thereof and such default has a
material adverse effect on the non-breaching party, and fails to remedy the
default within [***] days after the receipt of notice to that effect, then the
other party has the right, at its sole option and upon written notice to the
defaulting party, to terminate this Agreement upon written notice; provided that
if EA is the party that has

18                MICROSOFT CONFIDENTIAL

--------------------------------------------------------------------------------




materially failed to perform or comply with this Agreement and such breach or
default has a material adverse effect on Xbox LIVE, Durango consoles or the
experience of a significant number of End Users, then Microsoft shall have the
right, but not the obligation, to suspend availability of the Digital Content
during such [***]-day period until the material adverse effect on Xbox LIVE,
Durango, or the experience of a significant number of End Users has been
corrected by EA. Any notice of default hereunder must be prominently labeled
“NOTICE OF DEFAULT”; provided, however, that if the default is of Sections 17 or
19 above, the Non-Disclosure Agreement, or an Durango XDK License, then the
non-defaulting party may terminate this Agreement immediately upon written
notice, without being obligated to provide a [***] day cure period. The rights
and remedies provided in this Section 26.2 are not exclusive and are in addition
to any other rights and remedies provided by law or this Agreement. If the
uncured default is related to a particular Software Title or particular Digital
Content, then the party not in default has the right, in its discretion, to
terminate this Agreement in its entirety or with respect to the applicable
Software Title or the particular Digital Content. If Microsoft determines, at
any time prior to the Commercial Release of a Software Title, that such Software
Title does not materially comply with the requirements set forth in the Durango
Publisher Guide, subject to Section 6, or to any applicable laws, then Microsoft
has the right, in Microsoft’s sole discretion and notwithstanding any prior
approvals given by Microsoft, to terminate this Agreement without cost or
penalty, on a Software Title by Software Title, or Sales Territory by Sales
Territory basis upon written notice to EA with respect to such Software Title or
Sales Territory.
26.3    Effect of Termination; Sell-off Rights. Upon termination or expiration
of this Agreement, EA has no further right to exercise the rights licensed
hereunder or within the Durango XDK License and shall promptly cease all
manufacturing of FPUs through its Authorized Replicators and, other than as
provided below, cease use of the Licensed Trademarks. EA shall have a period of
[***] months following expiration of this Agreement, or termination for a reason
other than EA’s breach, to sell-off its inventory of (i) FPUs existing as of the
date of termination or expiration; and (ii) if and only if this Agreement is
terminated by EA for a material breach by Microsoft, FPUs manufactured under a
bona fide purchase order accepted by an Authorized Replicator prior to the date
of EA’s written notice to Microsoft of termination (with respect to the
manufacturing of any Software Title that has been previously approved by
Microsoft); after which sell-off period EA shall immediately return all FPUs to
an Authorized Replicator for destruction. EA shall cause the Authorized
Replicator to destroy all FPUs and issue to Microsoft written certification by
an authorized representative of the Authorized Replicator(s) confirming the
destruction of FPUs required hereunder. All of EA’s obligations under this
Agreement shall continue to apply during such [***] sell-off period. If this
Agreement is terminated due to EA's breach, at Microsoft’s option, Microsoft may
require EA to immediately destroy all FPUs not yet distributed to EA’s
distributors, dealers and/or end users and shall require all those distributing
the FPUs over which it has control to cease distribution.
26.4    Cross-Default. If Microsoft has the right to terminate this Agreement,
then Microsoft may, at its sole discretion also terminate the Durango XDK
License. If Microsoft has the right to terminate the Durango XDK License, then
Microsoft may, at its sole discretion also terminate this Agreement.
26.5    Survival. The following provisions shall survive expiration or
termination of this Agreement: 1, 9, 12.6, 16.1, 16.6, 17.3 (in accordance with
its terms), 17.4, 17.5, 17.6, 19.5, 20, 21, 22, 23, 26.3, 26.4, 26.5, and 27.
27.    General
27.1    Governing Law; Venue; Attorney’s Fees. This Agreement shall be construed
and controlled by the laws of the State of Washington, U.S.A. Any dispute
arising from or in connection with this Agreement shall be subject to binding
arbitration at Seattle, Washington in accordance with the commercial rules of
the JAMS/Endispute, and judgment upon the arbitral award rendered may be entered
in any court having jurisdiction thereof. The parties agree that the existence
of any such dispute and subsequent arbitration shall be kept confidential. If
either party employs attorneys to enforce any rights arising out of or relating
to this Agreement, the prevailing party shall be entitled to recover its
reasonable attorneys' fees, costs and other expenses. This choice of
jurisdiction provision does not prevent either party from seeking injunctive
relief with respect to a violation of intellectual property rights or
confidentiality obligations in any appropriate jurisdiction.
27.2    Notices; Requests. All notices and requests in connection with this
Agreement shall be deemed given (i) three (3) business days after they are
deposited in the U.S. mails, postage prepaid, certified or registered, return
receipt

19                MICROSOFT CONFIDENTIAL

--------------------------------------------------------------------------------




requested; or (ii) as of the date sent by overnight courier, charges prepaid,
with a confirming fax on the date sent; and addressed as follows:


EA:        ELECTRONIC ARTS INC.
209 Redwood Shores Parkway
Redwood City, CA 94065
Attention:    Executive Vice President, Business and Legal Affairs
Fax:        [***]
Phone:        [***]


with a cc to:    ELECTRONIC ARTS INC.
209 Redwood Shores Parkway
Redwood City, CA 94065
Attention:    General Counsel
Fax:        [***]
Phone:        [***]


Microsoft:    MICROSOFT CORPORATION
One Microsoft Way
Redmond, WA 98052-6399


Attention:    President, Interactive Entertainment Business


with a cc to:    MICROSOFT CORPORATION
One Microsoft Way
Redmond, WA 98052-6399


Attention:    Legal & Corporate Affairs Department
Interactive Entertainment Business
Fax:        (425) 936-7329


or to such other address as the party to receive the notice or request so
designates by written notice to the other.
27.3    No Delay or Waiver. No delay or failure of either party at any time to
exercise or enforce any right or remedy available to it under this Agreement,
and no course of dealing or performance with respect thereto, will constitute a
waiver of any such right or remedy with respect to any other breach or failure
by the other party. The express waiver by a party of any right or remedy in a
particular instance will not constitute a waiver of any such right or remedy in
any other instance. All rights and remedies will be cumulative and not exclusive
of any other rights or remedies.
27.4    Assignment/Change of Control


27.4.1    By EA. EA may not assign this Agreement or any portion thereof, to any
third party unless Microsoft expressly consents to such assignment in writing,
provided, however, that EA shall be allowed to assign this Agreement (or portion
thereof), to its wholly-owned affiliates for reasons not related to a Sale
Event, by providing prior written notice to Microsoft.  For the purposes of this
Agreement, a merger, consolidation, or other corporate reorganization, or a
transfer or sale of a controlling interest in EA’s stock, or of all or
substantially all of its assets (collectively a “Sale Event”) is to be deemed to
be an assignment.  [***].


27.4.2    By Microsoft. Microsoft will have the right to assign this Agreement
and/or any portion thereof as Microsoft may deem appropriate.



20                MICROSOFT CONFIDENTIAL

--------------------------------------------------------------------------------




27.4.3    This Agreement will inure to the benefit of and be binding upon the
parties, their successors, administrators, heirs, and permitted assigns.
27.5    No Partnership. Microsoft and EA are entering into a license pursuant to
this Agreement and nothing in this Agreement is to be construed as creating an
employer-employee relationship, a partnership, a franchise, or a joint venture
between the parties.
27.6    Severability. If any provision of this Agreement is found invalid or
unenforceable pursuant to judicial decree or decision, the remainder of this
Agreement shall remain valid and enforceable according to its terms. The parties
intend that the provisions of this Agreement be enforced to the fullest extent
permitted by applicable law. Accordingly, the parties agree that if any
provisions are deemed not enforceable, they are to be deemed modified to the
extent necessary to make them enforceable.
27.7    Injunctive Relief. The parties agree that EA’s threatened or actual
unauthorized use of the Licensed Trademarks or other Microsoft proprietary
rights whether in whole or in part, may result in immediate and irreparable
damage to Microsoft for which there is no adequate remedy at law. Either party’s
threatened or actual breach of the confidentiality provisions may cause damage
to the non-breaching party, and in such event the non-breaching party is
entitled to appropriate injunctive relief from any court of competent
jurisdiction without the necessity of posting bond or other security.
27.8    Entire Agreement; Modification; No Offer. This Agreement (including the
Annual Title Map or Concept as applicable, the Non-Disclosure Agreement, the
Durango Publisher Guide, written amendments thereto, and other incorporated
documents), and the Durango XDK License constitute the entire agreement between
the parties with respect to the subject matter hereof and merges all prior and
contemporaneous communications. This Agreement shall not be modified except by a
written agreement dated subsequent hereto signed on behalf of EA and Microsoft
by their duly authorized representatives. Neither this Agreement nor any written
or oral statements related hereto constitute an offer, and this Agreement is not
legally binding until executed by both parties hereto.
27.9    Interpretation. Lists of examples following “including” or “e.g.” are
not exhaustive (i.e., are interpreted to include the words “without
limitation”), unless qualified by words such as “only” or “solely.” This
Agreement will be interpreted according to the plain meaning of its terms
without any presumption that it should be construed to favor either party.
27.10    Microsoft will have the right to authorize its affiliates or agent who
is not a third party game publisher to perform this Agreement in whole or part
on its behalf, provided that Microsoft shall guarantee such the third party’s
compliance and performance of the applicable obligations and restrictions
imposed by hereunder.


27.11    Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one single agreement
between the parties. Signature pages exchanged via facsimile will be considered
to be binding signatures pages for this Agreement.




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.





21                MICROSOFT CONFIDENTIAL

--------------------------------------------------------------------------------




MICROSOFT LICENSING, GP                ELECTRONIC ARTS INC.


/s/ Steve Ballmer                        /s/ Joel Linzner
By (sign)                        By (sign)


Steve Ballmer                        Joel Linzner
Name (Print)                        Name (Print)


CEO                            EVP
Title                            Title


June 29, 2012                        June 29, 2012
Date                            Date






MICROSOFT CORPORATION                EA INTERNATIONAL (Studio & Publishing) LTD.




/s/ Steve Ballmer                        /s/ Varinder Saini
By (sign)                        By (sign)


Steve Ballmer                        Varinder Saini
Name (Print)                        Name (Print)


CEO                            Manager, International Publishing
Title                            Title


June 29, 2012                        June 29, 2012
Date                            Date
                            



22                MICROSOFT CONFIDENTIAL

--------------------------------------------------------------------------------




EXHIBIT 1
ANNUAL TITLE MAP[durangoexhibitimage.jpg]



























23                MICROSOFT CONFIDENTIAL

--------------------------------------------------------------------------------




EXHIBIT 2


PAYMENTS
1.
    Platform Royalty

a.For each FPU manufactured during the Term of the Agreement, EA shall pay
Microsoft nonrefundable royalties in accordance with the royalty tables set
forth below (in Tables 1 and 2) and the “Unit Discount” table set forth in
Section 1.d Table 3 of this Exhibit 2.
b.    The royalty fee is determined by the Threshold Price and the Sales
Territory where the FPUs will be sold. To determine the applicable royalty rate
for a particular Software Title that will be sold in a particular Sales
Territory, the applicable Threshold Price from Table 1 below for the category of
Software Title (Standard Software Title and Expansion Pack) will determine the
correct royalty “Tier” The royalty rate is then as set forth in Table 2 based on
such Tier and the Sales Territory in which the FPUs will be sold. For example,
assume the Wholesale Price of a Standard Software Title to be sold in the North
American Sales Territory is $[***]. According to Table 1, Tier 1 royalty rates
will apply to that Software Title, and the royalty rate for each FPU as set
forth in Table 2 is $[***]. [***].
[***]    
c.    Standard Software Titles and Expansion Packs. Publisher will submit to
Microsoft, at least [***] business days before placing the first manufacturing
order for a Standard Software Title or an Expansion Pack, a completed “Durango
Royalty Tier Selection Form” in the form provided via the Durango Publisher
Guide (which may be a designated electronic form) for each Sales Territory. The
selection indicated in the Durango Royalty Tier Selection Form will only be
effective once it has been approved by Microsoft. If a Standard Software Title
or Expansion Pack does not have an approved Durango Royalty Tier Selection Form
(e.g. as a result of the Publisher not providing a Durango Royalty Tier
Selection Form or because Microsoft has not approved the Durango Royalty Tier
Selection Form), the royalty rate for such Standard Software Title will default
to [***] or for such Expansion Pack will default to [***], regardless of the
actual Threshold Price (i.e., if Microsoft does not approve an Durango Royalty
Tier Selection Form because it is filled out incorrectly, the royalty rate will
default to [***].


d.    Cross Territory Sales. Except for FPUs manufactured pursuant to Section 4
below (regarding the Asia Simship Program), Publisher may not sell FPUs in a
certain Sales Territory that were manufactured for a different Sales Territory.
For example, if Publisher were to manufacture and pay royalties on FPUs
designated for sale in the Asian Sales Territory, Publisher could not sell those
FPUs in the European Sales Territory.
e.    Unit Discounts.   Publisher is eligible for a discount to FPUs
manufactured for a particular Sales Territory (a “Unit Discount”) based on the
number of FPUs that have been manufactured for sale in a Sales Territory are
aggregated only towards a discount on FPUs manufactured for that Sales
Territory; there is no worldwide or cross-territorial aggregation of units for a
particular Software Title.  The discount will be rounded up to the nearest USD
Cent, Yen or a Euro Cent.
[***]    
f.     [***].
g.     [***].
2.    Payment Process
Payment of royalties owed to Microsoft for the manufacture of FPUs by its
Authorized Replicator shall be due no later than [***] days [***]. Depending
upon EA’s credit worthiness, Microsoft may, but is not obligated to, offer EA
credit terms and if Microsoft elects to extend credit terms to EA, the parties
will execute the applicable credit term agreement. Payments will be made in
United States dollars for all FPUs manufactured for sale in the North American
Sales Territory, in Euros for all FPUs manufactured for sale in the European
Sales Territory; in Yen for all FPUs manufactured for sale in the Japan Sales
Territory;

24                MICROSOFT CONFIDENTIAL

--------------------------------------------------------------------------------




and United States dollars FPUs manufactured for sale in Asian Sales Territories.
All payments will be made by wire transfer only, in accordance with the payment
instructions set forth in the Durango Publisher Guide.
Any payments not paid when due or according to this Section 2 will bear
interest. The interest rate will be [***] percent ([***]%) per month, or the
highest rate permitted by applicable usury law, whichever is less. The rate will
be calculated on a daily basis and compounded on the first day of each calendar
month, from the date due until the date received by Microsoft. This Section 2
does not authorize late payments. Interest paid will not be in lieu of or
prejudice any other right or remedy that Microsoft may have due to EA’s failure
to make any payment according to this Section 2. EA has [***] days after invoice
billing date to dispute the information presented in the invoice.
3.    Billing Address
EA has “bill to” addresses for the payment of royalties under this Agreement.
Each “bill to” address will be for FPUs manufactured by Authorized Replicators
located in a specific Sales Territory. If EA includes a “bill-to” address in a
European country, EA (or a Publisher Affiliate) must execute a Publisher
Enrollment Form with MIOL within ten (10) business days prior to establishing a
billing address in a European country in the form attached as Exhibit 4.
As of the Effective Date of this Agreement, EA’s billing address(es) is as
follows:
Partner Name
ELECTRONIC ARTS INC.
EA Swiss Sarl
ELECTRONIC ARTS INC.
Electronic Arts K.K.
Address Line1
209 Redwood Shores Parkway
c/o Electronic Arts Limited , Onslow House , Guildford , Surrey GU1 4TN , United
Kingdom
209 Redwood Shores Parkway
Nishi-shinjuku Bdg 4 7F
Address Line2
Executive Vice President,
Attn: Accounts Payable
ATTN: Accounts Payable
Mr. Masato Ichimiya
Address Line3
Business and Legal Affairs
 
 
Sumitomo Fudosan
City
REDWOOD CITY
Geneva
REDWOOD CITY
Shinjuku-ku Tokyo
State
CA
 
CA
 
Country
United States
 Switzerland
United States
Japan
Postal Code
94065
1204
94065-1175
4-33-4
Email
 
[***]
[***]
 
Telephone
[***]
[***]
[***]
[***]
Fax
[***]
[***]
[***]
 
 
 
 
 

4.    [***]
5.     Digital Content


5.1    EA may, from time to time, submit Digital Content to Microsoft for
Microsoft to distribute via Xbox LIVE. EA will set the WSP for the Digital
Content, which can be zero. Microsoft may choose to offer such Digital Content
to Xbox LIVE End Users for a fee, this Digital Content may be offered for sale
in currency or through redemption of [***] currency stored value systems, as
determined by Microsoft. [***]. For each Digital Content item, for which
Microsoft receives payment [***], Microsoft will pay EA a royalty calculated as
follows (the “Royalty Fee”). [***].


5.2    [***]. For Digital Content that is offered by Microsoft to Xbox LIVE End
Users for free and for which there is a WSP, the Royalty Fee will equal [***].



25                MICROSOFT CONFIDENTIAL

--------------------------------------------------------------------------------




5.3    For all [***] Digital Content sold via Xbox LIVE Marketplace or any other
Microsoft controlled online marketplace or storefront [***], the Royalty Fee
will equal [***]. For Digital Content that is offered by Microsoft to Xbox LIVE
End Users for free and for which there is a WSP, the Royalty Fee will be [***].


5.4    Within [***] days after the end of each calendar quarter with respect to
which Microsoft owes EA any Royalty Fees, Microsoft shall furnish EA with a
statement, together with payment for any amount shown thereby to be due to EA.
The statement will contain information sufficient to discern how the Royalty
Fees were computed for each Digital Content item.
6.    Xbox LIVE Billing, Collection and Hosting
6.1    Microsoft is responsible for billing and collecting all fees associated
with Xbox LIVE, including fees for subscriptions and/or any Digital Content for
which an End User may be charged. Microsoft has the sole discretion to determine
the fees charged for Xbox LIVE or Digital Content sold to End Users.
6.2    EA and Microsoft agree Microsoft is responsible for offering, hosting,
fulfilling and delivering Digital Content, and any other Durango-related content
or services provided to End Users except as provided below. [***].


7.    Third Party Royalties [***]
7.1    EA acknowledges and understands that under Section 22 of this Agreement,
EA warrants and represents that EA has obtained and will maintain all
third-party rights, consents and licenses necessary for the permitted
exploitation of Software Title content and Digital Content under this Agreement,
including payment of: (i) all so-called “record” royalties payable to artists,
producers, engineers, mixers, A&R executives and other royalty participants
arising from or related to the sales of Software Titles; (ii) all mechanical
royalties payable to publishers of copyrighted musical compositions embodied in
Software Title Content and Digital Content; (iii) all synchronization royalties
payable to publishers of copyrighted musical compositions embodied in Software
Title Content and Digital Content; (iv) all payments that may be required under
collective bargaining agreements applicable to EA or its affiliates; and (v) any
and all other royalties, fees or other amounts required to be paid.
7.2    [***].


8.    Taxes


Each party is responsible for taxes that are imposed on such party, and shall
not be responsible for taxes that are imposed on the other party. Publisher
shall be responsible for the billing, collecting and remitting of sales, use,
value added, and other comparable taxes due with respect to the exercise of the
licenses granted in this Agreement and any other activities of Publisher and its
subsidiaries under this Agreement (including, without limitation, the collection
of revenues).  Microsoft is not liable for any taxes (including, without
limitation, any penalties or interest thereon) that Publisher or any of its
subsidiaries is legally obligated to pay in connection with this Agreement, the
exercise of any licenses granted in this Agreement or any other activities of
Publisher and its subsidiaries under this Agreement.  Publisher is not liable
for any income taxes that Microsoft is legally obligated to pay with respect to
any amounts paid to Microsoft by Publisher under this Agreement.
All royalties and fees exclude any taxes, duties, levies, fees, excises or
tariffs imposed on any of Publisher’s activities in connection with this
Agreement.  Publisher shall pay to Microsoft any applicable taxes that are owed
by Publisher solely as a result of entering into this Agreement and which are
permitted to be collected from Publisher by Microsoft under applicable law,
except to the extent that Publisher provides to Microsoft a valid exemption
certificate for such taxes.  Publisher agrees to indemnify, defend and hold
Microsoft harmless from any taxes (including, without limitation, sales or use
taxes paid by Publisher to Microsoft) or claims, causes of action, costs
(including, without limitation, reasonable attorneys’ fees) and any other
liabilities of any nature whatsoever related to such taxes.
If, after a determination by foreign tax authorities, any taxes are required to
be withheld on payments made by Publisher to Microsoft, Publisher may deduct
such taxes from the amount owed Microsoft and pay them to the appropriate taxing

26                MICROSOFT CONFIDENTIAL

--------------------------------------------------------------------------------




authority; provided, however, that Publisher shall promptly secure and deliver
to Microsoft an official receipt for any such taxes withheld or other documents
necessary to enable Microsoft to claim a U.S. Foreign Tax Credit. Publisher and
Microsoft shall cooperate to minimize any taxes that are imposed on each other
to the extent possible under applicable law. 
This tax section shall govern the treatment of all taxes arising as a result of
or in connection with this Agreement notwithstanding any other section of this
Agreement.
9.    Audit
Each party shall keep all usual and proper records related to its performance
under this Agreement (including any addendum or amendment thereof), including
audited financial statements and support for all transactions related to the
ordering, production, inventory, distribution and billing/invoicing information
for a period of a minimum of [***] years from the date they are created.  Either
party (the “Auditing Party”) may, upon [***] days’ notice, to cause a third
party independent CPA or law firm to audit and/or inspect the other party’s (the
“Audited Party”) records no more than [***] in any [***] month period in order
to verify compliance with the financial, royalty and payment terms of this
Agreement.  The Auditing Party shall have access to the previous [***] years of
the Audited Party’s records from the date that the notice of audit request was
received by the Audited Party. The right of inspection and consultation shall
expire with respect to all records related to any amounts payable under this
Agreement on the [***] anniversary of the date of the statement or payment to
which such records relate. Any such audit will be conducted during regular
business hours at the Audited Party’s offices.  Any such audit will be paid for
by Auditing Party unless Material discrepancies are disclosed.  As used in this
Section 9, "Material" means [***] percent ([***]%) of the amounts due to the
Auditing Party within the audit period (net of any overpayments that may have
occurred during such audit period).  If Material discrepancies are disclosed,
the Audited Party agrees to pay the Auditing Party [***]. 

27                MICROSOFT CONFIDENTIAL

--------------------------------------------------------------------------------






EXHIBIT 3
AUTHORIZED AFFILIATES


EA affiliates authorized to perform the rights and obligations under this
Agreement are:


I.    Name:        
Address:        
            
            
            
Billing Address (if different):    
            
            
            
Telephone:        
Fax:        



II.    Name:        
Address:        
            
            
            
Billing Address (if different):    
            
            
            


Telephone:        
Fax:        


EA will provide Microsoft at least thirty (30) calendar days prior written
notice of the name and address of each additional EA affiliate that EA wishes to
add to this Exhibit 3. Any additional EA affiliate may not perform any rights or
obligations under the Agreement until it has signed and submitted a EA Affiliate
Agreement (attached below) to Microsoft





































28                MICROSOFT CONFIDENTIAL

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

EA AFFILIATE AGREEMENT


For good and valuable consideration, ______________________, a corporation of
______________________ ("EA Affiliate") hereby covenants and agrees with
Microsoft Licensing, GP, a Nevada general partnership that EA Affiliate will
comply with all obligations of Electronic Arts Inc., a Delaware corporation
("EA") pursuant to that certain Durango Publisher License Agreement between
Microsoft and EA dated ______________, 2012 (the "Agreement") and to be bound by
the terms and conditions of this EA Affiliate Agreement. Capitalized terms used
herein and not otherwise defined will have the same meaning as in the Agreement.
EA Affiliate acknowledges that its agreement herein is a condition for EA
Affiliate to exercise the rights and perform the obligations established by the
terms of the Agreement. EA Affiliate and EA will be jointly and severally liable
to Microsoft for all obligations related to EA Affiliate’s exercise of the
rights, performance of obligations, or receipt of Confidential Information under
the Agreement, provided, however, that the rights set forth in Sections 10 - 14
of the Agreement shall be personal to EA per the terms of the Agreement and not
to EA Affiliate. This EA Affiliate Agreement may be terminated in the manner set
forth in the Agreement. Termination of this EA Affiliate Agreement does not
terminate the Agreement.
IN WITNESS WHEREOF, EA Affiliate has executed this agreement as of the date set
forth below. All signed copies of this EA Affiliate Agreement will be deemed
originals.


___________________________
Signature                             


___________________________
Title


___________________________
Name (Print)    


___________________________
Date

--------------------------------------------------------------------------------














































29                MICROSOFT CONFIDENTIAL

--------------------------------------------------------------------------------




EXHIBIT 4


PUBLISHER ENROLLMENT FORM


This Durango Publisher License Enrollment (“Enrollment”) is entered into between
Microsoft Ireland Operations Ltd. (“MIOL”) and EA Swiss SARL (“Publisher”), and
effective as of the latter of the two signatures identified below. The terms of
that certain Durango Publisher License Agreement signed by Microsoft Licensing
GP , Microsoft Corporation, Electronic Arts Inc. and EA International (Studio &
Publishing) Ltd. dated on or about _________________, 2012 (the “Durango PLA”)
are incorporated herein by reference, with the exception that such incorporation
does not create additional payment rights for EA Swiss SARL pursuant to this
Enrollment beyond those provided for “EA” under Section 9 of the Durango PLA.


1.    Term. This Enrollment will expire on the date on which the Durango PLA
expires, unless it is terminated earlier as provided for in that agreement.


2.    Territory. EA Swiss SARL shall be the billing entity for European Sales
Territory, Asian Sales Territory and for countries in North American Sales
Territory other than U.S. and Canada.


3.    Representations and warranties. By signing this Enrollment, the parties
agree to be bound by the terms of this Enrollment, and Publisher represents and
warrants that: (i) it has read and understood the Durango PLA, including any
amendments thereto, and agree to be bound by those; (ii) it is either the entity
that signed the Durango PLA or its affiliate; and (iii) the information that
provided herein is accurate.


4.    Notices; Requests. All notices and requests in connection with this
Agreement are deemed given (i) on the third day after they are deposited in the
applicable country’s mail system (7 days if sent internationally), postage
prepaid, certified or registered, return receipt requested; or (ii) the day
after they are sent by overnight courier, charges prepaid, with a confirming
fax; and addressed as follows:


Publisher: EA Swiss SARL
Attention:


VP Legal Affairs Europe
Electronic Arts Limited
Onslow House
Onslow Street
Guildford GU1 4TN
UK.


[***]


Microsoft: MICROSOFT IRELAND OPERATIONS LTD.
Attention:


with a cc to: MICROSOFT CORPORATION
      One Microsoft Way
      Redmond, WA 98052-6399


Attention: Law & Corporate Affairs Department
      Consumer Group
                             Fax: (425) 706-7329

        
or to such other address as the party to receive the notice or request so
designates by written notice to the other.
4.    Billing Address.     Publisher’s billing address is provided in Durango
PLA Exhibit 2.


MICROSOFT IRELAND OPERATIONS LTD.        EA Swiss SARL
                                                
By (sign)                        By (sign)
                                                
Name (Print)                        Name (Print)
                                                
Title                            Title
                                                
Date                            Date

30                MICROSOFT CONFIDENTIAL

--------------------------------------------------------------------------------




EA Swiss SARL
                            
By (sign)                        
                            
Name (Print)                        
                            
Title                            
                            
Date                                                        





























































31                MICROSOFT CONFIDENTIAL

--------------------------------------------------------------------------------




EXHIBIT 5
NON-DISCLOSURE FORM
MICROSOFT CORPORATION NON-DISCLOSURE AGREEMENT


This Non-Disclosure Agreement (the “Agreement”) is made and entered into as of
the later of the two signature dates below.


COMPANY: ELECTRONIC ARTS
 
 
 
MICROSOFT CORPORATION
 
 
Address: 1900-250 Howe Street
Vancouver,
V6C 3R8
 
 
 
One Microsoft Way
Redmond, WA 98052-6399
 
 
 
 
 
 
 
 
Sign: /s/ Paul Roberts                   
 
 
 
Sign: /s/ Sue Grinius-Hill        
 
 
 
 
 
 
 
 
Print Name: Paul Roberts                          
 
 
 
Print Name: Sue Grinius-Hill                                
 
 
 
 
 
 
 
 
Print Title: Director, World Wide Studios          
 
 
 
Print Title: Senior Program Manger                         
 
 
 
 
 
 
 
 
Signature Date: June 17, 2005                      
 
 
 
Signature Date: 7/15/05                                           



1         Definition of Confidential Information and Exclusions
(a)     “Confidential Information” means nonpublic information that a party to
this Agreement (“Disclosing Party”) designates as being confidential to the
party that receives such information (“Receiving Party”) or which, under the
circumstances surrounding disclosure ought to be treated as confidential by the
Receiving Party. “Confidential Information” includes, without limitation,
information in tangible or intangible form relating to and/or including released
or unreleased Disclosing Party software or hardware products, the marketing or
promotion of any Disclosing Party product, Disclosing Party’s business policies
or practices, and information received from others that Disclosing Party is
obligated to treat as confidential. Except as otherwise indicated in this
Agreement, the term “Disclosing Party” also includes all Affiliates of the
Disclosing Party and, except as otherwise indicated, the term “Receiving Party”
also includes all Affiliates of the Receiving Party. An “Affiliate” means any
person, partnership, joint venture, corporation or other form of enterprise,
domestic or foreign, including but not limited to subsidiaries, that directly or
indirectly, control, are controlled by, or are under common control with a
party. Prior to the time that any Confidential Information is shared with an
Affiliate who has not signed this Agreement, the Receiving Party that executed
this Agreement below (the “Signatory Receiving Party”) shall have entered into
an appropriate written agreement with that Affiliate sufficient to enable the
Disclosing Party and/or the Signatory Receiving Party to enforce all of the
provisions of this Agreement against such Affiliate.
(b)     Confidential Information shall not include any information, however
designated, that: (i) is or subsequently becomes publicly available without
Receiving Party’s breach of any obligation owed Disclosing Party; (ii) became
known to Receiving Party prior to Disclosing Party’s disclosure of such
information to Receiving Party pursuant to the terms of this Agreement;
(iii) became known to Receiving Party from a source other than Disclosing Party
other than by the breach of an obligation of confidentiality owed to Disclosing
Party; (iv) is independently developed by Receiving Party; or (v) constitutes
Feedback (as defined in Section 5 of this Agreement).

32                MICROSOFT CONFIDENTIAL

--------------------------------------------------------------------------------




2.         Obligations Regarding Confidential Information
(a) Receiving Party shall:
 
 
(i)
Refrain from disclosing any Confidential Information of the Disclosing Party to
third parties for five (5) years following the date that Disclosing Party first
discloses such Confidential Information to Receiving Party, except as expressly
provided in Sections 2(b) and 2(c) of this Agreement;
  
(ii)
Take reasonable security precautions, at least as great as the precautions it
takes to protect its own confidential information, but no less than reasonable
care, to keep confidential the Confidential Information of the Disclosing Party;
  
(iii)
Refrain from disclosing, reproducing, summarizing and/or distributing
Confidential Information of the Disclosing Party except in pursuance of
Receiving Party’s business relationship with Disclosing Party, and only as
otherwise provided hereunder; and
 
(iv)
Refrain from reverse engineering, decompiling or disassembling any software code
and/or pre-release hardware devices disclosed by Disclosing Party to Receiving
Party under the terms of this Agreement, except as expressly permitted by
applicable law.



(b) Receiving Party may disclose Confidential Information of Disclosing Party in
accordance with a judicial or other governmental order, provided that Receiving
Party either (i) gives the undersigned Disclosing Party reasonable noticeprior
to such disclosure to allow Disclosing Party a reasonable opportunity to seek a
protective order or equivalent, or (ii) obtains written assurance from the
applicable judicial or governmental entity that it will afford the Confidential
Information the highest level of protection afforded under applicable law or
regulation. Notwithstanding the foregoing, the Receiving Party shall not
disclose any computer source code that contains Confidential Information of the
Disclosing Party in accordance with a judicial or other governmental order
unless it complies with the requirement set forth in sub-section (i) of this
Section 2(b).


(c) The Signatory Receiving Party may disclose Confidential Information only to
Receiving Party’s employees and consultants on a need-to-know basis. The
Receiving Party will have executed or shall execute appropriate written
agreements with its employees and consultants sufficient to enable Receiving
Party to enforce all the provisions of this Agreement.


(d) Receiving Party shall notify the undersigned Disclosing Party immediately
upon discovery of any unauthorized use or disclosure of Confidential Information
or any other breach of this Agreement by Receiving Party and its employees and
consultants, and will cooperate with Disclosing Party in every reasonable way to
help Disclosing Party regain possession of the Confidential Information and
prevent its further unauthorized use or disclosure.


(e) Receiving Party shall, at Disclosing Party’s request, return all originals,
copies, reproductions and summaries of Confidential Information and all other
tangible materials and devices provided to the Receiving Party as Confidential
Information, or at Disclosing Party’s option, certify destruction of the same.


3. Remedies. The parties acknowledge that monetary damages may not be a
sufficient remedy for unauthorized disclosure of Confidential Information and
that Disclosing Party shall be entitled, without waiving any other rights or
remedies, to such injunctive or equitable relief as may be deemed proper by a
court of competent jurisdiction.


4. Miscellaneous


(a)     All Confidential Information is and shall remain the property of
Disclosing Party. By disclosing Confidential Information to Receiving Party,
Disclosing Party does not grant any express or implied right to Receiving Party
to or under any patents, copyrights, trademarks, or trade secret information
except as otherwise provided herein. Disclosing Party reserves without prejudice
the ability to protect its rights under any such patents, copyrights,
trademarks, or trade secrets except as otherwise provided herein.


(b)    In the event that the Disclosing Party provides any computer software
and/or hardware to the Receiving Party as Confidential Information under the
terms of this Agreement, such computer software and/or hardware may only be used
by the Receiving Party for evaluation and providing Feedback (as defined in
Section 5 of this Agreement) to the Disclosing Party. Unless otherwise agreed by
the Disclosing Party and the Receiving Party, all such computer software and/or
hardware is provided “AS IS” without warranty of any kind, and Receiving Party
agrees that neither Disclosing Party nor its suppliers shall be liable for any
damages whatsoever arising from or relating to Receiving Party’s use of or
inability to use such software and/or hardware.


(c)    The parties agree to comply with all applicable international and
national laws that apply to (i) any Confidential Information, or (ii) any
product (or any part thereof), process or service that is the direct product of
the Confidential Information, including the

33                MICROSOFT CONFIDENTIAL

--------------------------------------------------------------------------------




U.S. Export Administration Regulations, as well as end-user, end-use and
destination restrictions issued by U.S. and other governments. For additional
information on exporting Microsoft products, see
http://www.microsoft.com/exporting/.


(d)     The terms of confidentiality under this Agreement shall not be construed
to limit either the Disclosing Party or the Receiving Party’s right to
independently develop or acquire products without use of the other party’s
Confidential Information. Further, the Receiving Party shall be free to use for
any purpose the residuals resulting from access to or work with the Confidential
Information of the Disclosing Party, provided that the Receiving Party shall not
disclose the Confidential Information except as expressly permitted pursuant to
the terms of this Agreement. The term “residuals” means information in
intangible form, which is retained in memory by persons who have had access to
the Confidential Information, including ideas, concepts, know-how or techniques
contained therein. The Receiving Party shall not have any obligation to limit or
restrict the assignment of such persons or to pay royalties for any work
resulting from the use of residuals. However, this sub-paragraph shall not be
deemed to grant to the Receiving Party a license under the Disclosing Party’s
copyrights or patents.
 
(e)    None of the provisions of this Agreement shall be deemed to have been
waived by any act or acquiescence on the part of Disclosing Party, the Receiving
Party, their agents, or employees, but only by an instrument in writing signed
by an authorized employee of Disclosing Party and the Receiving Party. No waiver
of any provision of this Agreement shall constitute a waiver of any other
provision(s) or of the same provision on another occasion.
(f)     If either Disclosing Party or the Receiving Party employs attorneys to
enforce any rights arising out of or relating to this Agreement, the prevailing
party shall be entitled to recover reasonable attorneys’ fees and costs. This
Agreement shall be construed and controlled by the laws of the State of
Washington, and the parties further consent to exclusive jurisdiction and venue
in the federal courts sitting in King County, Washington, unless no federal
subject matter jurisdiction exists, in which case the parties consent to the
exclusive jurisdiction and venue in the Superior Court of King County,
Washington. Company waives all defenses of lack of personal jurisdiction and
forum non conveniens. Process may be served on either party in the manner
authorized by applicable law or court rule.
(g)     This Agreement shall be binding upon and inure to the benefit of each
party’s respective successors and lawful assigns; provided, however, that
neither party may assign this Agreement (whether by operation of law, sale of
securities or assets, merger or otherwise), in whole or in part, without the
prior written approval of the other party. Any attempted assignment in violation
of this Section shall be void.
(h)     If any provision of this Agreement shall be held by a court of competent
jurisdiction to be illegal, invalid or unenforceable, the remaining provisions
shall remain in full force and effect.
(i)     Either party may terminate this Agreement with or without cause upon
ninety (90) days prior written notice to the other party sent to the address
listed above (and if to Microsoft, with a cc to “Law & Corporate Affairs, attn..
NDA, LCA Records. All sections of this Agreement shall survive any such
termination.
(k)    This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof. It shall not be modified except by written
agreement dated subsequent to the date of this Agreement and signed on behalf of
the parties by their respective duly authorized representatives.
5.  Suggestions and Feedback.    The Receiving Party may from time to time
provide suggestions, comments or other feedback (“Feedback”) to the Disclosing
Party with respect to Confidential Information provided originally by the
Disclosing Party. Both parties agree that all Feedback is and shall be given
entirely voluntarily. Feedback, even if designated as confidential by the party
offering the Feedback, shall not, absent a separate written agreement, create
any confidentiality obligation for the receiver of the Feedback. Receiving Party
will not give Feedback that is subject to license terms that seek to require any
Disclosing Party product, technology, service or documentation incorporating or
derived from such Feedback, or any Disclosing Party intellectual property, to be
licensed or otherwise shared with any third party. Furthermore, except as
otherwise provided herein or in a separate subsequent written agreement between
the parties, the receiver of the Feedback shall be free to use, disclose,
reproduce, license or otherwise distribute, and exploit the Feedback provided to
it as it sees fit, entirely without obligation or restriction of any kind on
account of intellectual property rights or otherwise.















34                MICROSOFT CONFIDENTIAL

--------------------------------------------------------------------------------




EXHIBIT 6


[***] [EXHIBIT 6 HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.]

35                MICROSOFT CONFIDENTIAL

--------------------------------------------------------------------------------






EXHIBIT 7


USER ACTIVITY DATA; TECHNICAL COOPERATION;
AND ADDITIONAL XBOX LIVE TERMS


[***].
1.[***]
2.    Rights to Usage Data and Analytics
2.1    [***]. The sharing of this data between Microsoft and EA will be subject
to the parties’ mutual agreement on the type, scope and extent of data to be
shared, and will conform to the respective End User privacy policies, the terms
for Xbox LIVE and EA Services, and applicable laws [***].
    2.2    Usage Data. EA acknowledges and accepts that the operation of the
Xbox LIVE service and EA Services requires that both parties collect and store
End User usage data [***]. Each party shall make all requisite disclosures and
obtain consent as necessary to engage in [***] collection of Aggregate Usage
Data and Personal Data in compliance with all applicable law and as mutually
agreed to by the parties. [***].


2.2.1    EA shall have the right to require End Users to register with EA for
the use of the EA Services prior to accessing the EA Services. [***].


2.2.2    In using any Personal Data and all other data that EA receives about
End Users via Durango and Xbox LIVE (including the data described in Section 2.1
above of this Exhibit), EA shall comply with applicable law, and EA’s privacy
policy. [***].


2.2.3    [***].


3.    “EA Services” means services (other than the Xbox LIVE Base Service,
defined in Section 4 below) made available to End Users by EA through Xbox LIVE
[***].


3.1    [***] EA shall adhere to the following:


(i)    EA shall monitor the operation and performance of the EA Services,
respond to technical and End User inquiries, and conduct similar business hours
and practices in a manner consistent with industry standards.


(ii)    The parties shall mutually agree on communication processes for sharing
information with and updating each other’s technical teams. EA shall make
commercially reasonable efforts to adhere to a mutually agreed set of technical
processes, policies, rules, and procedures for sharing schedules, screen shots,
updates, schedule information, and other relevant technical information. EA
shall promptly notify Microsoft if it discovers a technical problem with Xbox
LIVE. EA shall provide Microsoft with its weekly or monthly service (network,
server, content, data) maintenance schedule (i.e., windows kept open for
periodic maintenance). The parties shall mutually agree upon detailed procedures
for notification, escalation and reporting of scheduled and unscheduled
maintenance, and problems that might occur with the EA Services, and EA shall
adhere to such procedures.
    
(iii)    [***].
(iv)    [***].
3.2    [***].



36                MICROSOFT CONFIDENTIAL

--------------------------------------------------------------------------------




4.    Xbox LIVE


4.1    “Base Service” shall mean a base level of Xbox LIVE services available to
End Users consisting of online multiplayer gameplay for a fee payable to
Microsoft or its affiliates, as designated from time to time by Microsoft or its
affiliates. The Base Service and the terms and conditions for Base Online
Features are further defined in the Durango Publisher Guide. “Base Online Game
Features” shall mean a Software Title’s Online Game Features that are available
to End Users as part of the Base Service.


4.2    Microsoft shall operate Xbox LIVE in a manner that meets or exceeds [***]
those specific requirements set forth below in this section. Microsoft shall
comply with all applicable laws and regulations in the hosting and operation of
Xbox LIVE. Microsoft shall be solely responsible for providing customer support
to End Users with respect to Xbox LIVE (other than customer support relating to
Software Titles, Online Features or EA Service(s)). Microsoft shall adhere to
the following requirements:
        (i)    Microsoft shall monitor the operation and performance of Xbox
LIVE, respond to technical and End User inquiries, and conduct similar business
hours and practices in a manner consistent with industry standards.


         (ii)    [***]. Microsoft shall make [***] efforts to adhere to a
mutually agreed set of technical processes, policies, rules, and procedures for
sharing schedules, screen shots, updates, schedule information, and other
relevant technical information. Microsoft shall promptly notify EA if it
discovers a technical problem with the EA Services. Microsoft shall provide EA
with its [***] maintenance schedule (i.e., windows kept open for periodic
maintenance). The parties shall mutually agree upon detailed procedures for
notification, escalation and reporting of scheduled and unscheduled maintenance,
and problems that might occur with Xbox LIVE, and Microsoft shall adhere to such
procedures.


(iii)    [***].
(iv)    [***].


4.3    End User Terms of Use. Use of Xbox LIVE by End Users shall be subject to
Xbox LIVE Terms of Use, which may be amended by Microsoft from time to time
(“Terms of Use”). [***].


5.Customer Support


As between Microsoft and EA, EA shall be solely responsible for providing
customer support to End Users with respect to and for the EA Service(s). EA
shall provide all End Users who use any EA Service with appropriate contact
information (including EA’s street address and telephone number, and the
applicable individual/group responsible for customer support), and shall also
provide all such information to Microsoft for posting on http://www.xbox.com (or
appropriate website). Customer support shall at all times conform to the
Customer Service Requirements with respect to which Microsoft notifies EA in
writing [***]. Except as expressly set forth herein, EA acknowledges and accepts
that Microsoft shall have no support responsibilities whatsoever to End Users
with respect to the Online Game Features or EA Service(s), and Microsoft
acknowledges that EA has no responsibility whatsoever to End Users with respect
to Xbox LIVE features, functionality or services other than the Online Features
and EA Service(s). The parties shall reasonably cooperate with respect to the
re-direction of customer service calls to each other, as appropriate, depending
on the nature of the issue raised by the End User.


6.    Additional Xbox LIVE Terms
6.1    Token Promotions. Microsoft intends to make available on Durango and Xbox
LIVE some method for content to be delivered to End Users by EA for promotional
purposes. This may be in the form of “tokens” as available on Xbox 360 or by
other means. The terms and process for these “tokens” or alternative method will
be defined in the Durango Publisher Guide.
6.2     User Generated Content. Microsoft will develop a program for User
Generated Content to be made available on Durango and Xbox LIVE. This may be in
a similar form as on Xbox 360. The terms and process for User Generated Content
will be defined in the Durango Publisher Guide.

37                MICROSOFT CONFIDENTIAL

--------------------------------------------------------------------------------






6.3    [***].



38                MICROSOFT CONFIDENTIAL